Exhibit 10(iii)(s)













AMENDED AND RESTATED

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT

(RECAST TRANSACTION)




(NORTH CAROLINA – REVISION DATE 05-11-2004)








































Prepared by, and after recording

return to:




Brian J. Iwashyna, Esquire

Troutman Sanders LLP

P.O. Box 1122

Richmond, Virginia  23218-1122





Old FHLMC Loan No. 002692589

New FHLMC Loan No. 504131575

Lake Johnson Mews




AMENDED AND RESTATED

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF RENTS AND

SECURITY AGREEMENT

(Recast Transaction)




THIS AMENDED AND RESTATED MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT (“Amended and Restated Instrument”) is made effective as of
the 30th day of June, 2008, by SHELTER PROPERTIES V LIMITED PARTNERSHIP, a
limited partnership organized and existing under the laws of South Carolina
("Borrower") and the FEDERAL HOME LOAN MORTGAGE CORPORATION ("Lender").




RECITALS




A.

Shelter Properties V Limited Partnership, a South Carolina limited partnership
(“Original Borrower”) is the maker of a Multifamily Note (the "Note"), dated as
of June 27, 2001, in the original principal amount of Seven Million One Hundred
Seventeen Thousand and 00/100 Dollars ($7,117,000.00), evidencing a loan (the
"Loan") to Original Borrower in such amount from GMAC Commercial Mortgage
Corporation, a California corporation (the "Original Lender").

B.

The Note is secured by that certain Multifamily Deed of Trust, Assignment of
Rents, and Security Agreement dated as of June 27, 2001, from Original Borrower,
as grantor, to Original Lender, as grantee, recorded in the land records of Wake
County, North Carolina (the “Land Records”) in Book 8986, Page 336 (the
"Instrument").  The Instrument encumbers, among other things, Original
Borrower's interest in the land described in Exhibit A to the Instrument.

C.

Pursuant to a Limited Guaranty dated as of June 27, 2001, AIMCO Properties,
L.P., a Delaware limited partnership, guaranteed some or all of Original
Borrower’s obligations under the terms of the Note and the Instrument.

D.

Original Lender (i) endorsed the Note to Lender and (ii) assigned the Instrument
to Lender by Assignment of Security Instrument dated as of June 27, 2001 and
recorded in the Land Records in Book 9016, Page 1108.

E.

Borrower has confirmed to Lender that Borrower has no defenses or offsets of any
kind against any of the indebtedness due under the Note.

F.

By Amended and Restated Multifamily Note dated effective as of the date of this
Amended and Restated Instrument, Borrower and Lender have amended and restated
the Note so as to, among other things, (i) reflect an aggregate current unpaid
balance of Five Million Six Hundred Ninety-Four Thousand Three Hundred Three and
00/100 Dollars ($5,694,303.00) and (ii) amend the terms of payment.  Borrower
and Lender now also desire to amend and restate the Instrument as provided
below.

















NOW, THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties agree that the Instrument is amended and restated in its entirety in the
form attached hereto and made a part hereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











FHLMC Loan No. 504131575
Lake Johnson Mews

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF RENTS AND

SECURITY AGREEMENT

(NORTH CAROLINA – REVISION DATE 05-11-2004)

THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the
"Instrument") is made to be effective as of this June 30, 2008, among SHELTER
PROPERTIES V LIMITED PARTNERSHIP, a limited partnership organized and existing
under the laws of South Carolina, whose address is c/o AIMCO, Stanford Place 3,
4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado  80237, as
grantor ("Borrower"), to MARK S. SHIEMBOB AND BERNICE H. CILLEY, as trustee
("Trustee"), for the benefit of FEDERAL HOME LOAN MORTGAGE CORPORATION, whose
address is 8200 Jones Branch Drive, McLean, Virginia 22102, as beneficiary
(“Lender”).  Borrower's organizational identification number, if applicable, is
N/A.

Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys and assigns to Trustee and Trustee's
successors and assigns, in trust, with power of sale, the Mortgaged Property,
including the Land located in the County of Wake, State of North Carolina and
described in Exhibit A attached to this Instrument.  To have and to hold the
Mortgaged Property unto Trustee and Trustee's successors and assigns, forever.

TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower's
Multifamily Note payable to Lender dated as of the date of this Instrument, and
maturing on July 1, 2021 (the “Maturity Date”), in the principal amount of
$5,694,303.00 and all renewals, extensions and modifications of the
Indebtedness, and the performance of the covenants and agreements of Borrower
contained in the Loan Documents.

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
convey and assign the Mortgaged Property, and that the Mortgaged Property is
unencumbered, except as shown on the schedule of exceptions to coverage in the
title policy issued to and accepted by Lender contemporaneously with the
execution and recordation of this Instrument and insuring Lender's interest in
the Mortgaged Property (the "Schedule of Title Exceptions").  Borrower covenants
that Borrower will warrant and defend generally the title to the Mortgaged
Property against all claims and demands, subject to any easements and
restrictions listed in the Schedule of Title Exceptions.

UNIFORM COVENANTS

REVISION DATE 02-15-2008

Covenants.  In consideration of the mutual promises set forth in this
Instrument, Borrower and Lender covenant and agree as follows:

1.

DEFINITIONS.  The following terms, when used in this Instrument (including when
used in the above recitals), shall have the following meanings:

(a)

"Attorneys' Fees and Costs" means (i) fees and out-of-pocket costs of Lender's
and Loan Servicer's attorneys, as applicable, including costs of Lender's and
Loan Servicer's in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; and (iii) investigatory fees. 

(b)

"Borrower" means all persons or entities identified as "Borrower" in the first
paragraph of this Instrument, together with their successors and assigns.

(c)

"Business Day" means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

(d)

"Collateral Agreement" means any separate agreement between Borrower and Lender
for the purpose of establishing replacement reserves for the Mortgaged Property,
establishing a fund to assure the completion of repairs or improvements
specified in that agreement, or assuring reduction of the outstanding principal
balance of the Indebtedness if the occupancy of or income from the Mortgaged
Property does not increase to a level specified in that agreement, or any other
agreement or agreements between Borrower and Lender which provide for the
establishment of any other fund, reserve or account.

(e)

"Controlling Entity" means an entity which owns, directly or indirectly through
one or more intermediaries, (i) a general partnership interest or a Controlling
Interest of the limited partnership interests in Borrower (if Borrower is a
partnership or joint venture), (ii) a manager's interest in Borrower or a
Controlling Interest of the ownership or membership interests in Borrower (if
Borrower is a limited liability company), (iii) a Controlling Interest of any
class of voting stock of Borrower (if Borrower is a corporation), (iv) a
trustee's interest or a Controlling Interest of the beneficial interests in
Borrower (if Borrower is a trust), or (v) a managing partner's interest or a
Controlling Interest of the partnership interests in Borrower (if Borrower is a
limited liability partnership).

(f)

"Controlling Interest" means (i) 51 percent or more of the ownership interests
in an entity, or (ii) a percentage ownership interest in an entity of less than
51 percent, if the owner(s) of that interest actually direct(s) the business and
affairs of the entity without the requirement of consent of any other party.
 The Controlling Interest shall be deemed to be 51 percent unless otherwise
stated in Exhibit B.

(g)

"Environmental Permit" means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.

(h)

"Event of Default" means the occurrence of any event listed in Section 22.

(i)

"Fixtures" means all property owned by Borrower which is so attached to the Land
or the Improvements as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators, installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air, or light; antennas, cable,
wiring and conduits used in connection with radio, television, security, fire
prevention, or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.

(j)

"Governmental Authority" means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has or acquires jurisdiction over the Mortgaged Property or the
use, operation or improvement of the Mortgaged Property or over the Borrower.

(k)

"Hazard Insurance" is defined in Section 19.

(l)

"Hazardous Materials" means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls ("PCBs") and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling and any other material or substance now or in the future that
(i)  is defined as a "hazardous substance," "hazardous material," "hazardous
waste," "toxic substance," "toxic pollutant," "contaminant," or "pollutant" by
or within the meaning of any Hazardous Materials Law, or (ii) is regulated in
any way by or within the meaning of any Hazardous Materials Law.

(m)

"Hazardous Materials Laws" means all federal, state, and local laws, ordinances
and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials or the protection of human health or the environment and apply to
Borrower or to the Mortgaged Property. Hazardous Materials Laws include, but are
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.

(n)

"Impositions" and "Imposition Deposits" are defined in Section 7(a).

(o)

"Improvements" means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements and additions.

(p)

"Indebtedness" means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Instrument or any other Loan Document, including prepayment premiums, late
charges, default interest, and advances as provided in Section 12 to protect the
security of this Instrument.

(q)

"Initial Owners" means, with respect to Borrower or any other entity, the
persons or entities that (i) on the date of the Note, or (ii) on the date of a
Transfer to which Lender has consented, own in the aggregate 100 percent of the
ownership interests in Borrower or that entity.  

(r)

"Land" means the land described in Exhibit A.

(s)

"Leases" means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.

(t)

"Lender" means the entity identified as "Lender" in the first paragraph of this
Instrument, or any subsequent holder of the Note.


(u)

"Loan Documents" means the Note, this Instrument, all guaranties, all indemnity
agreements, all Collateral Agreements, O&M Programs, the MMP and any other
documents now or in the future executed by Borrower, any guarantor or any other
person in connection with the loan evidenced by the Note, as such documents may
be amended from time to time.

(v)

"Loan Servicer" means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, this
Instrument and any other Loan Document, and otherwise to service the loan
evidenced by the Note for the benefit of Lender.  Unless Borrower receives
Notice to the contrary, the Loan Servicer is the entity identified as "Lender"
in the first paragraph of this Instrument.

(w)

"MMP" means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at the Mortgaged Property throughout the
term of this Instrument.  At a minimum, the MMP must contain a provision for (i)
staff training, (ii) information to be provided to tenants, (iii) documentation
of the plan, (iv) the appropriate protocol for incident response and remediation
and (v) routine, scheduled inspections of common space and unit interiors.

(x)

"Mold" means mold, fungus, microbial contamination or pathogenic organisms.

(y)

"Mortgaged Property" means all of Borrower's present and future right, title and
interest in and to all of the following:

(i)

the Land;

(ii)

the Improvements;

(iii)

the Fixtures;

(iv)

the Personalty;

(v)

all current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated;

(vi)

all proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender's requirement;

(vii)

all awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Land, the Improvements, the Fixtures, the Personalty or
any other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof;

(viii)

all contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations;

(ix)

all proceeds from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds;

(x)

all Rents and Leases;

(xi)

all earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument;

(xii)

all Imposition Deposits;

(xiii)

all refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Instrument is dated);

(xiv)

all tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits; and

(xv)

all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.

(z)

"Note" means the Multifamily Note described on page 1 of this Instrument,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended from time to time.

(aa)

"O&M Program" is defined in Section 18(d).

(bb)

"Personalty" means all:

(i)

accounts (including deposit accounts) of Borrower related to the Mortgaged
Property;

(ii)

equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form), and computer equipment
(hardware and software);

(iii)

other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures);

(iv)

any operating agreements relating to the Land or the Improvements;


(v)

any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements;

(vi)

all other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
governmental authority; and

(vii)

any rights of Borrower in or under letters of credit.

(cc)

"Property Jurisdiction" is defined in Section 30(a).

(dd)

"Rents" means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due, or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due, or to become due.

(ee)

"Taxes" means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien on the Land or the Improvements.

(ff)

"Transfer" is defined in Section 21.

2.

UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.

(a)

This Instrument is also a security agreement under the Uniform Commercial Code
for any of the Mortgaged Property which, under applicable law, may be subjected
to a security interest under the Uniform Commercial Code, whether such Mortgaged
Property is owned now or acquired in the future, and all products and cash and
non-cash proceeds thereof (collectively, "UCC Collateral"), and Borrower hereby
grants to Lender a security interest in the UCC Collateral.  Borrower hereby
authorizes Lender to prepare and file financing statements, continuation
statements and financing statement amendments in such form as Lender may require
to perfect or continue the perfection of this security interest and Borrower
agrees, if Lender so requests, to execute and deliver to Lender such financing
statements, continuation statements and amendments.  Borrower shall pay all
filing costs and all costs and expenses of any record searches for financing
statements and/or amendments that Lender may require.  Without the prior written
consent of Lender, Borrower shall not create or permit to exist any other lien
or security interest in any of the UCC Collateral.

(b)

Unless Borrower gives Notice to Lender within 30 days after the occurrence of
any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower shall not
(i) change its name, identity, structure or jurisdiction of organization;
(ii) change the location of its place of business (or chief executive office if
more than one place of business); or (iii) add to or change any location at
which any of the Mortgaged Property is stored, held or located.

(c)

If an Event of Default has occurred and is continuing, Lender shall have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this Instrument or existing under applicable law.  In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender's other remedies.

(d)

This Instrument constitutes a financing statement with respect to any part of
the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.

3.

ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.

(a)

As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents.  It is the intention
of Borrower to establish a present, absolute and irrevocable transfer and
assignment to Lender of all Rents and to authorize and empower Lender to collect
and receive all Rents without the necessity of further action on the part of
Borrower.  Promptly upon request by Lender, Borrower agrees to execute and
deliver such further assignments as Lender may from time to time require.
 Borrower and Lender intend this assignment of Rents to be immediately effective
and to constitute an absolute present assignment and not an assignment for
additional security only.  For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the Mortgaged Property.  However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction, then the Rents shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on Rents in favor of
Lender, which lien shall be effective as of the date of this Instrument.

(b)

After the occurrence of an Event of Default, Borrower authorizes Lender to
collect, sue for and compromise Rents and directs each tenant of the Mortgaged
Property to pay all Rents to, or as directed by, Lender.  However, until the
occurrence of an Event of Default, Lender hereby grants to Borrower a revocable
license to collect and receive all Rents, to hold all Rents in trust for the
benefit of Lender and to apply all Rents to pay the installments of interest and
principal then due and payable under the Note and the other amounts then due and
payable under the other Loan Documents, including Imposition Deposits, and to
pay the current costs and expenses of managing, operating and maintaining the
Mortgaged Property, including utilities, Taxes and insurance premiums (to the
extent not included in Imposition Deposits), tenant improvements and other
capital expenditures.  So long as no Event of Default has occurred and is
continuing, the Rents remaining after application pursuant to the preceding
sentence may be retained by Borrower free and clear of, and released from,
Lender's rights with respect to Rents under this Instrument. From and after the
occurrence of an Event of Default, and without the necessity of Lender entering
upon and taking and maintaining control of the Mortgaged Property directly, or
by a receiver, Borrower's license to collect Rents shall automatically terminate
and Lender shall without Notice be entitled to all Rents as they become due and
payable, including Rents then due and unpaid.  Borrower shall pay to Lender upon
demand all Rents to which Lender is entitled.  At any time on or after the date
of Lender's demand for Rents, (i) Lender may give, and Borrower hereby
irrevocably authorizes Lender to give, notice to all tenants of the Mortgaged
Property instructing them to pay all Rents to Lender, (ii) no tenant shall be
obligated to inquire further as to the occurrence or continuance of an Event of
Default, and (iii) no tenant shall be obligated to pay to Borrower any amounts
which are actually paid to Lender in response to such a notice.  Any such notice
by Lender shall be delivered to each tenant personally, by mail or by delivering
such demand to each rental unit.  Borrower shall not interfere with and shall
cooperate with Lender's collection of such Rents.

(c)

Borrower represents and warrants to Lender that Borrower has not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or paid off and discharged with
the proceeds of the loan evidenced by the Note), that Borrower has not
performed, and Borrower covenants and agrees that it will not perform, any acts
and has not executed, and shall not execute, any instrument which would prevent
Lender from exercising its rights under this Section 3, and that at the time of
execution of this Instrument there has been no anticipation or prepayment of any
Rents for more than two months prior to the due dates of such Rents.  Borrower
shall not collect or accept payment of any Rents more than two months prior to
the due dates of such Rents.

(d)

If an Event of Default has occurred and is continuing, Lender may, regardless of
the adequacy of Lender's security or the solvency of Borrower and even in the
absence of waste, enter upon and take and maintain full control of the Mortgaged
Property in order to perform all acts that Lender in its discretion determines
to be necessary or desirable for the operation and maintenance of the Mortgaged
Property, including the execution, cancellation or modification of Leases, the
collection of all Rents, the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing the
assignment of Rents pursuant to Section 3(a), protecting the Mortgaged Property
or the security of this Instrument, or for such other purposes as Lender in its
discretion may deem necessary or desirable.  Alternatively, if an Event of
Default has occurred and is continuing, regardless of the adequacy of Lender's
security, without regard to Borrower's solvency and without the necessity of
giving prior notice (oral or written) to Borrower, Lender may apply to any court
having jurisdiction for the appointment of a receiver for the Mortgaged Property
to take any or all of the actions set forth in the preceding sentence.  If
Lender elects to seek the appointment of a receiver for the Mortgaged Property
at any time after an Event of Default has occurred and is continuing, Borrower,
by its execution of this Instrument, expressly consents to the appointment of
such receiver, including the appointment of a receiver ex parte if permitted by
applicable law.  If Borrower is a housing cooperative corporation or
association, Borrower hereby agrees that if a receiver is appointed, the order
appointing the receiver may contain a provision requiring the receiver to pay
the installments of interest and principal then due and payable under the Note
and the other amounts then due and payable under the other Loan Documents,
including Imposition Deposits, it being acknowledged and agreed that the
Indebtedness is an obligation of the Borrower and must be paid out of
maintenance charges payable by the Borrower's tenant shareholders under their
proprietary leases or occupancy agreements.  Lender or the receiver, as the case
may be, shall be entitled to receive a reasonable fee for managing the Mortgaged
Property.  Immediately upon appointment of a receiver or immediately upon the
Lender's entering upon and taking possession and control of the Mortgaged
Property, Borrower shall surrender possession of the Mortgaged Property to
Lender or the receiver, as the case may be, and shall deliver to Lender or the
receiver, as the case may be, all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property and all security deposits and prepaid Rents.
 In the event Lender takes possession and control of the Mortgaged Property,
Lender may exclude Borrower and its representatives from the Mortgaged Property.
 Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred under this Section 3 shall not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.

(e)

If Lender enters the Mortgaged Property, Lender shall be liable to account only
to Borrower and only for those Rents actually received.  Except to the extent of
Lender's gross negligence or willful misconduct, Lender shall not be liable to
Borrower, anyone claiming under or through Borrower or anyone having an interest
in the Mortgaged Property, by reason of any act or omission of Lender under
Section 3(d), and Borrower hereby releases and discharges Lender from any such
liability to the fullest extent permitted by law.


(f)

If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes shall become an additional part of the Indebtedness as
provided in Section 12.

(g)

Any entering upon and taking of control of the Mortgaged Property by Lender or
the receiver, as the case may be, and any application of Rents as provided in
this Instrument shall not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.

4.

ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.

(a)

As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower's right, title
and interest in, to and under the Leases, including Borrower's right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.   It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower's right, title
and interest in, to and under the Leases.  Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.
 For purposes of giving effect to this absolute assignment of the Leases, and
for no other purpose, the Leases shall not be deemed to be a part of the
Mortgaged Property.  However, if this present, absolute and unconditional
assignment of the Leases is not enforceable by its terms under the laws of the
Property Jurisdiction, then the Leases shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on the Leases in favor of
Lender, which lien shall be effective as of the date of this Instrument.

(b)

Until Lender gives Notice to Borrower of Lender's exercise of its rights under
this Section 4, Borrower shall have all rights, power and authority granted to
Borrower under any Lease (except as otherwise limited by this Section or any
other provision of this Instrument), including the right, power and authority to
modify the terms of any Lease or extend or terminate any Lease.  Upon the
occurrence of an Event of Default, the permission given to Borrower pursuant to
the preceding sentence to exercise all rights, power and authority under Leases
shall automatically terminate.  Borrower shall comply with and observe
Borrower's obligations under all Leases, including Borrower's obligations
pertaining to the maintenance and disposition of tenant security deposits.

(c)

Borrower acknowledges and agrees that the exercise by Lender, either directly or
by a receiver, of any of the rights conferred under this Section 4 shall not be
construed to make Lender a mortgagee-in-possession of the Mortgaged Property so
long as Lender has not itself entered into actual possession of the Land and the
Improvements.  The acceptance by Lender of the assignment of the Leases pursuant
to Section 4(a) shall not at any time or in any event obligate Lender to take
any action under this Instrument or to expend any money or to incur any
expenses.  Except to the extent of Lender's gross negligence or willful
misconduct, Lender shall not be liable in any way for any injury or damage to
person or property sustained by any person or persons, firm or corporation in or
about the Mortgaged Property.  Prior to Lender's actual entry into and taking
possession of the Mortgaged Property, Lender shall not (i) be obligated to
perform any of the terms, covenants and conditions contained in any Lease (or
otherwise have any obligation with respect to any Lease); (ii) be obligated to
appear in or defend any action or proceeding relating to the Lease or the
Mortgaged Property; or (iii) be responsible for the operation, control, care,
management or repair of the Mortgaged Property or any portion of the Mortgaged
Property.  The execution of this Instrument by Borrower shall constitute
conclusive evidence that all responsibility for the operation, control, care,
management and repair of the Mortgaged Property is and shall be that of
Borrower, prior to such actual entry and taking of possession.


(d)

Upon delivery of Notice by Lender to Borrower of Lender's exercise of Lender's
rights under this Section 4 at any time after the occurrence of an Event of
Default, and without the necessity of Lender entering upon and taking and
maintaining control of the Mortgaged Property directly, by a receiver, or by any
other manner or proceeding permitted by the laws of the Property Jurisdiction,
Lender immediately shall have all rights, powers and authority granted to
Borrower under any Lease, including the right, power and authority to modify the
terms of any such Lease, or extend or terminate any such Lease.

(e)

Borrower shall, promptly upon Lender's request, deliver to Lender an executed
copy of each residential Lease then in effect.  All Leases for residential
dwelling units shall be on forms approved by Lender, shall be for initial terms
of at least six months and not more than two years, and shall not include
options to purchase.

(f)

Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender's
prior written approval of the Lease agreement.  Borrower shall not modify the
terms of, or extend or terminate, any Lease for non-residential use (including
any Lease in existence on the date of this Instrument) without the prior written
consent of Lender.  However, Lender's consent shall not be required for the
modification or extension of a non-residential Lease if such modification or
extension is on terms at least as favorable to Borrower as those customary at
that time in the applicable market and the income from the extended or modified
Lease will not be less than the income received from the Lease as of the date of
this Instrument.  Borrower shall, without request by Lender, deliver an executed
copy of each non-residential Lease to Lender promptly after such Lease is
signed.  All non-residential Leases, including renewals or extensions of
existing Leases, shall specifically provide that (i) such Leases are subordinate
to the lien of this Instrument; (ii) the tenant shall attorn to Lender and any
purchaser at a foreclosure sale, such attornment to be self-executing and
effective upon acquisition of title to the Mortgaged Property by any purchaser
at a foreclosure sale or by Lender in any manner; (iii) the tenant agrees to
execute such further evidences of attornment as Lender or any purchaser at a
foreclosure sale may from time to time request; (iv) the Lease shall not be
terminated by foreclosure or any other transfer of the Mortgaged Property;
(v) after a foreclosure sale of the Mortgaged Property, Lender or any other
purchaser at such foreclosure sale may, at Lender's or such purchaser's option,
accept or terminate such Lease; and (vi) the tenant shall, upon receipt after
the occurrence of an Event of Default of a written request from Lender, pay all
Rents payable under the Lease to Lender.

(g)

Borrower shall not receive or accept Rent under any Lease (whether residential
or non-residential) for more than two months in advance.

(h)

If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this subsection or in Section 21, so long
as Borrower remains a cooperative housing corporation or association and is not
in breach of any covenant of this Instrument, Lender hereby consents to:

(i)

the execution of leases of apartments for a term in excess of two years from
Borrower to a tenant shareholder of Borrower, so long as such leases, including
proprietary leases, are and will remain subordinate to the lien of this
Instrument; and

(ii)

the surrender or termination of such leases of apartments where the surrendered
or terminated lease is immediately replaced or where the Borrower makes its best
efforts to secure such immediate replacement by a newly executed lease of the
same apartment to a tenant shareholder of the Borrower.  However, no consent is
hereby given by Lender to any execution, surrender, termination or assignment of
a lease under terms that would waive or reduce the obligation of the resulting
tenant shareholder under such lease to pay cooperative assessments in full when
due or the obligation of the former tenant shareholder to pay any unpaid portion
of such assessments.

5.

PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT PREMIUM.
 Borrower shall pay the Indebtedness when due in accordance with the terms of
the Note and the other Loan Documents and shall perform, observe and comply with
all other provisions of the Note and the other Loan Documents.  Borrower shall
pay a prepayment premium in connection with certain prepayments of the
Indebtedness, including a payment made after Lender's exercise of any right of
acceleration of the Indebtedness, as provided in the Note.

6.

EXCULPATION.  Borrower's personal liability for payment of the Indebtedness and
for performance of the other obligations to be performed by it under this
Instrument is limited in the manner, and to the extent, provided in the Note.

7.

DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.  

(a)

Unless this requirement is waived in writing by Lender, which waiver may be
contained in this Section 7(a), Borrower shall deposit with Lender on the day
monthly installments of principal or interest, or both, are due under the Note
(or on another day designated in writing by Lender), until the Indebtedness is
paid in full, an additional amount sufficient to accumulate with Lender the
entire sum required to pay, when due, the items marked "Collect" below.  Lender
will not require the Borrower to make Imposition Deposits with respect to the
items marked "Deferred" below.

[Deferred]

Hazard Insurance premiums or other insurance premiums required by Lender under
Section 19,

[Deferred]

Taxes,

[Deferred]

water and sewer charges (that could become a lien on the Mortgaged Property),

[N/A]

ground rents,

[Deferred]

assessments or other charges (that could become a lien on the Mortgaged
Property)

The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the "Imposition Deposits."  The obligations of Borrower
for which the Imposition Deposits are required are collectively referred to in
this Instrument as "Impositions."  The amount of the Imposition Deposits shall
be sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added.  Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.

(b)

Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency.  Lender shall not be obligated to open
additional accounts or deposit Imposition Deposits in additional institutions
when the amount of the Imposition Deposits exceeds the maximum amount of the
federal deposit insurance or guaranty.  Lender shall apply the Imposition
Deposits to pay Impositions so long as no Event of Default has occurred and is
continuing.  Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits.  As
additional security for all of Borrower's obligations under this Instrument and
the other Loan Documents, Borrower hereby pledges and grants to Lender a
security interest in the Imposition Deposits and all proceeds of, and all
interest and dividends on, the Imposition Deposits.  Any amounts deposited with
Lender under this Section 7 shall not be trust funds, nor shall they operate to
reduce the Indebtedness, unless applied by Lender for that purpose under
Section 7(e).

(c)

If Lender receives a bill or invoice for an Imposition, Lender shall pay the
Imposition from the Imposition Deposits held by Lender.  Lender shall have no
obligation to pay any Imposition to the extent it exceeds Imposition Deposits
then held by Lender.  Lender may pay an Imposition according to any bill,
statement or estimate from the appropriate public office or insurance company
without inquiring into the accuracy of the bill, statement or estimate or into
the validity of the Imposition.

(d)

If at any time the amount of the Imposition Deposits held by Lender for payment
of a specific Imposition exceeds the amount reasonably deemed necessary by
Lender, the excess shall be credited against future installments of Imposition
Deposits.  If at any time the amount of the Imposition Deposits held by Lender
for payment of a specific Imposition is less than the amount reasonably
estimated by Lender to be necessary, Borrower shall pay to Lender the amount of
the deficiency within 15 days after Notice from Lender.

(e)

If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in any amounts and in any order as Lender determines, in
Lender's discretion, to pay any Impositions or as a credit against the
Indebtedness. Upon payment in full of the Indebtedness, Lender shall refund to
Borrower any Imposition Deposits held by Lender.

(f)

If Lender does not collect an Imposition Deposit with respect to an Imposition
either marked "Deferred" in Section 7(a) or pursuant to a separate written
waiver by Lender, then on or before the date each such Imposition is due, or on
the date this Instrument requires each such Imposition to be paid, Borrower must
provide Lender with proof of payment of each such Imposition for which Lender
does not require collection of Imposition Deposits.  Lender may revoke its
deferral or waiver and require Borrower to deposit with Lender any or all of the
Imposition Deposits listed in Section 7(a), regardless of whether any such item
is marked "Deferred" in such section, upon Notice to Borrower, (i) if Borrower
does not timely pay any of the Impositions, (ii) if Borrower fails to provide
timely proof to Lender of such payment, or (iii) at any time during the
existence of an Event of Default.    

(g)

In the event of a Transfer prohibited by or requiring Lender's approval under
Section 21, Lender's waiver of the collection of any Imposition Deposit in this
Section 7 may be modified or rendered void by Lender at Lender's option by
Notice to Borrower and the transferee(s) as a condition of Lender's approval of
such Transfer.

8.

COLLATERAL AGREEMENTS.  Borrower shall deposit with Lender such amounts as may
be required by any Collateral Agreement and shall perform all other obligations
of Borrower under each Collateral Agreement.

9.

APPLICATION OF PAYMENTS.  If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender's discretion.  Neither Lender's acceptance of an amount that
is less than all amounts then due and payable nor Lender's application of such
payment in the manner authorized shall constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
 Notwithstanding the application of any such amount to the Indebtedness,
Borrower's obligations under this Instrument and the Note shall remain
unchanged.

10.

COMPLIANCE WITH LAWS AND ORGANIZATIONAL DOCUMENTS.


(a)

Borrower shall comply with all laws, ordinances, regulations and requirements of
any Governmental Authority and all recorded lawful covenants and agreements
relating to or affecting the Mortgaged Property, including all laws, ordinances,
regulations, requirements and covenants pertaining to health and safety,
construction of improvements on the Mortgaged Property, fair housing, disability
accommodation, zoning and land use, and Leases.  Borrower also shall comply with
all applicable laws that pertain to the maintenance and disposition of tenant
security deposits.

(b)

Borrower shall at all times maintain records sufficient to demonstrate
compliance with the provisions of this Section 10.

(c)

Borrower shall take appropriate measures to prevent, and shall not engage in or
knowingly permit, any illegal activities at the Mortgaged Property that could
endanger tenants or visitors, result in damage to the Mortgaged Property, result
in forfeiture of the Mortgaged Property, or otherwise materially impair the lien
created by this Instrument or Lender's interest in the Mortgaged Property.
 Borrower represents and warrants to Lender that no portion of the Mortgaged
Property has been or will be purchased with the proceeds of any illegal
activity.

(d)

Borrower shall at all times comply with all laws, regulations and requirements
of any Governmental Authority relating to Borrower's formation, continued
existence and good standing in the Property Jurisdiction.  Borrower shall at all
times comply with its organizational documents, including but not limited to its
partnership agreement (if Borrower is a partnership), its by-laws (if Borrower
is a corporation or housing cooperative corporation or association) or its
operating agreement (if Borrower is an limited liability company, joint venture
or tenancy-in-common ).  If Borrower is a housing cooperative corporation or
association, Borrower shall at all times maintain its status as a "cooperative
housing corporation" as such term is defined in Section 216(b) of the Internal
revenue Code of 1986, as amended, or any successor statute thereto.

11.

USE OF PROPERTY.  Unless required by applicable law, Borrower shall not
(a) allow changes in the use for which all or any part of the Mortgaged Property
is being used at the time this Instrument was executed, except for any change in
use approved by Lender, (b) convert any individual dwelling units or common
areas to commercial use, (c) initiate a change in the zoning classification of
the Mortgaged Property or acquiesce without Notice to and consent of Lender in a
change in the zoning classification of the Mortgaged Property, (d) establish any
condominium or cooperative regime with respect to the Mortgaged Property,
(e) combine all or any part of the Mortgaged Property with all or any part of a
tax parcel which is not part of the Mortgaged Property, or (f) subdivide or
otherwise split any tax parcel constituting all or any part of the Mortgaged
Property without the prior consent of Lender.  Notwithstanding anything
contained in this Section to the contrary, if Borrower is a housing cooperative
corporation or association, Lender acknowledges and consents to Borrower's use
of the Mortgaged Property as a housing cooperative.

12.

PROTECTION OF LENDER'S SECURITY; INSTRUMENT SECURES FUTURE ADVANCES.

(a)

If Borrower fails to perform any of its obligations under this Instrument or any
other Loan Document, or if any action or proceeding is commenced which purports
to affect the Mortgaged Property, Lender's security or Lender's rights under
this Instrument, including eminent domain, insolvency, code enforcement, civil
or criminal forfeiture, enforcement of Hazardous Materials Laws, fraudulent
conveyance or reorganizations or proceedings involving a bankrupt or decedent,
then Lender at Lender's option may make such appearances, file such documents,
disburse such sums and take such actions as Lender reasonably deems necessary to
perform such obligations of Borrower and to protect Lender's interest, including
(i) payment of Attorneys' Fees and Costs, (ii) payment of fees and out-of-pocket
expenses of accountants, inspectors and consultants, (iii) entry upon the
Mortgaged Property to make repairs or secure the Mortgaged Property,
(iv) procurement of the insurance required by Section 19, (v) payment of amounts
which Borrower has failed to pay under Sections 15 and 17, and (vi) advances
made by Lender to pay, satisfy or discharge any obligation of Borrower for the
payment of money that is secured by a pre-existing mortgage, deed of trust or
other lien encumbering the Mortgaged Property (a "Prior Lien").

(b)

Any amounts disbursed by Lender under this Section 12, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 12, shall be secured by this Instrument, shall be added to, and
become part of, the principal component of the Indebtedness, shall be
immediately due and payable and shall bear interest from the date of
disbursement until paid at the "Default Rate," as defined in the Note.

(c)

Nothing in this Section 12 shall require Lender to incur any expense or take any
action.

13.

INSPECTION.  

(a)

Lender, its agents, representatives, and designees may make or cause to be made
entries upon and inspections of the Mortgaged Property (including environmental
inspections and tests) during normal business hours, or at any other reasonable
time, upon reasonable notice to Borrower if the inspection is to include
occupied residential units (which notice need not be in writing).  Notice to
Borrower shall not be required in the case of an emergency, as determined in
Lender's discretion, or when an Event of Default has occurred and is continuing.

(b)

If Lender determines that Mold has developed as a result of a water intrusion
event or leak, Lender, at Lender's discretion, may require that a professional
inspector inspect the Mortgaged Property as frequently as Lender determines is
necessary until any issue with Mold and its cause(s) are resolved to Lender's
satisfaction.  Such inspection shall be limited to a visual and olfactory
inspection of the area that has experienced the Mold, water intrusion event or
leak.  Borrower shall be responsible for the cost of such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection.  After any issue with Mold, water intrusion or leaks is
remedied to Lender's satisfaction, Lender shall not require a professional
inspection any more frequently than once every three years unless Lender is
otherwise aware of Mold as a result of a subsequent water intrusion event or
leak.

(c)

If Lender or Loan Servicer determines not to conduct an annual inspection of the
Mortgaged Property, and in lieu thereof Lender requests a certification,
Borrower shall be prepared to provide and must actually provide to Lender a
factually correct certification each year that the annual inspection is waived
to the following effect:  

Borrower has not received any written complaint, notice, letter or other written
communication from tenants, management agent or governmental authorities
regarding mold, fungus, microbial contamination or pathogenic organisms ("Mold")
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or if Borrower has
received any such written complaint, notice, letter or other written
communication that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has  fully and properly
remediated such activity, condition, event or omission in compliance with the
Moisture Management Plan for the Mortgaged Property.


If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower's
expense.

14.

BOOKS AND RECORDS; FINANCIAL REPORTING.

(a)

Borrower shall keep and maintain at all times at the Mortgaged Property or the
management agent's office, and upon Lender's request shall make available at the
Mortgaged Property (or, at Borrower's option, at the management agent's office),
complete and accurate books of account and records (including copies of
supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property, and copies of all written contracts, Leases, and other
instruments which affect the Mortgaged Property.  The books, records, contracts,
Leases and other instruments shall be subject to examination and inspection by
Lender at any reasonable time.

(b)

Within 120 days after the end of each fiscal year of Borrower, Borrower shall
furnish to Lender a statement of income and expenses for Borrower's operation of
the Mortgaged Property for that fiscal year, a statement of changes in financial
position of Borrower relating to the Mortgaged Property for that fiscal year
and, when requested by Lender, a balance sheet showing all assets and
liabilities of Borrower relating to the Mortgaged Property as of the end of that
fiscal year.  If Borrower's fiscal year is other than the calendar year,
Borrower must also submit to Lender a year-end statement of income and expenses
within 120 days after the end of the calendar year.

(c)

Within 120 days after the end of each calendar year, and at any other time, upon
Lender's request, Borrower shall furnish to Lender each of the following.
 However, Lender shall not require any of the following more frequently than
quarterly except when there has been an Event of Default and such Event of
Default is continuing, in which case Lender may, upon written request to
Borrower, require Borrower to furnish any of the following more frequently:

(i)

a rent schedule for the Mortgaged Property showing the name of each tenant, and
for each tenant, the space occupied, the lease expiration date, the rent payable
for the current month, the date through which rent has been paid, and any
related information requested by Lender;

(ii)

an accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and identification numbers of
the accounts (if any) in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts; and

(iii)

a statement that identifies all owners of any interest in Borrower and any
Controlling Entity and the interest held by each (unless Borrower or any
Controlling Entity is a publicly-traded entity in which case such statement of
ownership shall not be required), if Borrower or a Controlling Entity is a
corporation, all officers and directors of Borrower and the Controlling Entity,
and if Borrower or a Controlling Entity is a limited liability company, all
managers who are not members.

(d)

At any time upon Lender's request, Borrower shall furnish to Lender each of the
following.  However, Lender shall not require any of the following more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may require Borrower
to furnish any of the following more frequently:


(i)

a balance sheet, a statement of income and expenses for Borrower and a statement
of changes in financial position of Borrower for Borrower's most recent fiscal
year;

(ii)

a quarterly or year-to-date income and expense statement for the Mortgaged
Property; and

(iii)

a monthly property management report for the Mortgaged Property, showing the
number of inquiries made and rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender.

(e)

Upon Lender's request at any time when an Event of Default has occurred and is
continuing, Borrower shall furnish to Lender monthly income and expense
statements and rent schedules for the Mortgaged Property.

(f)

An individual having authority to bind Borrower shall certify each of the
statements, schedules and reports required by Sections 14(b) through 14(e) to be
complete and accurate.  Each of the statements, schedules and reports required
by Sections 14(b) through 14(e) shall be in such form and contain such detail as
Lender may reasonably require.  Lender also may require that any of the
statements, schedules or reports listed in Section 14(b) and 14(c)(i) and
(ii) be audited at Borrower's expense by independent certified public
accountants acceptable to Lender, at any time when an Event of Default has
occurred and is continuing or at any time that Lender, in its reasonable
judgment, determines that audited financial statements are required for an
accurate assessment of the financial condition of Borrower or of the Mortgaged
Property.

(g)

If Borrower fails to provide in a timely manner the statements, schedules and
reports required by Sections 14(b) through (e), Lender shall give Borrower
Notice specifying the statements, schedules and reports required by
Section 14(b) through (e) that Borrower has failed to provide.  If Borrower has
not provided the required statements, schedules and reports within 10 Business
Days following such Notice, then Lender shall have the right to have Borrower's
books and records audited, at Borrower's expense, by independent certified
public accountants selected by Lender in order to obtain such statements,
schedules and reports, and all related costs and expenses of Lender shall become
immediately due and payable and shall become an additional part of the
Indebtedness as provided in Section 12.  Notice to Borrower shall not be
required in the case of an emergency, as determined in Lender's discretion, or
when an Event of Default has occurred and is continuing.

(h)

If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender upon written demand all books and records relating to the Mortgaged
Property or its operation.

(i)

Borrower authorizes Lender to obtain a credit report on Borrower at any time.

15.

TAXES; OPERATING EXPENSES.

(a)

Subject to the provisions of Section 15(c) and Section 15(d), Borrower shall
pay, or cause to be paid, all Taxes when due and before the addition of any
interest, fine, penalty or cost for nonpayment.  

(b)

Subject to the provisions of Section 15(c), Borrower shall (i) pay the expenses
of operating, managing, maintaining and repairing the Mortgaged Property
(including utilities, repairs and replacements) before the last date upon which
each such payment may be made without any penalty or interest charge being
added, and (ii) pay insurance premiums at least 30 days prior to the expiration
date of each policy of insurance, unless applicable law specifies some lesser
period.

(c)

If Lender is collecting Imposition Deposits, to the extent that Lender holds
sufficient Imposition Deposits for the purpose of paying a specific Imposition,
then Borrower shall not be obligated to pay such Imposition, so long as no Event
of Default exists and Borrower has timely delivered to Lender any bills or
premium notices that it has received.  If an Event of Default exists, Lender may
exercise any rights Lender may have with respect to Imposition Deposits without
regard to whether Impositions are then due and payable.  Lender shall have no
liability to Borrower for failing to pay any Impositions to the extent that
(i) any Event of Default has occurred and is continuing, (ii) insufficient
Imposition Deposits are held by Lender at the time an Imposition becomes due and
payable or (iii) Borrower has failed to provide Lender with bills and premium
notices as provided above.

(d)

Borrower, at its own expense, may contest by appropriate legal proceedings,
conducted diligently and in good faith, the amount or validity of any Imposition
other than insurance premiums, if (i) Borrower notifies Lender of the
commencement or expected commencement of such proceedings, (ii) the Mortgaged
Property is not in danger of being sold or forfeited, (iii) if Borrower has not
already paid the Imposition, Borrower deposits with Lender reserves sufficient
to pay the contested Imposition, if requested by Lender, and (iv) Borrower
furnishes whatever additional security is required in the proceedings or is
reasonably requested by Lender.

(e)

Borrower shall promptly deliver to Lender a copy of all notices of, and invoices
for, Impositions, and if Borrower pays any Imposition directly, Borrower shall
furnish to Lender on or before the date this Instrument requires such
Impositions to be paid, receipts evidencing that such payments were made.

16.

LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the extent provided in
Section 21, the grant, creation or existence of any mortgage, deed of trust,
deed to secure debt, security interest or other lien or encumbrance (a
"Lien") on the Mortgaged Property (other than the lien of this Instrument) or on
certain ownership interests in Borrower, whether voluntary, involuntary or by
operation of law, and whether or not such Lien has priority over the lien of
this Instrument, is a "Transfer" which constitutes an Event of Default and
subjects Borrower to personal liability under the Note.

17.

PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.  

(a)

Borrower shall not commit waste or permit impairment or deterioration of the
Mortgaged Property.

(b)

Borrower shall not abandon the Mortgaged Property.

(c)

Borrower shall restore or repair promptly, in a good and workmanlike manner, any
damaged part of the Mortgaged Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, whether or
not insurance proceeds or condemnation awards are available to cover any costs
of such restoration or repair; however, Borrower shall not be obligated to
perform such restoration or repair if (i) no Event of Default has occurred and
is continuing, and (ii) Lender has elected to apply any available insurance
proceeds and/or condemnation awards to the payment of Indebtedness pursuant to
Section 19(h)(ii), (iii), (iv) or (v), or pursuant to Section 20.

(d)

Borrower shall keep the Mortgaged Property in good repair, including the
replacement of Personalty and Fixtures with items of equal or better function
and quality.


(e)

Borrower shall provide for professional management of the Mortgaged Property by
a residential rental property manager satisfactory to Lender at all times under
a contract approved by Lender in writing, which contract must be terminable upon
not more than 30 days notice without the necessity of establishing cause and
without payment of a penalty or termination fee by Borrower or its successors.

(f)

Borrower shall give Notice to Lender of and, unless otherwise directed in
writing by Lender, shall appear in and defend any action or proceeding
purporting to affect the Mortgaged Property, Lender's security or Lender's
rights under this Instrument.  Borrower shall not (and shall not permit any
tenant or other person to) remove, demolish or alter the Mortgaged Property or
any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except (i) in connection with the replacement of tangible
Personalty, (ii) if Borrower is a cooperative housing corporation or
association, to the extent permitted with respect to individual dwelling units
under the form of proprietary lease or occupancy agreement and (iii) repairs and
replacements in connection with making an individual unit ready for a new
occupant.

(g)

Unless otherwise waived by Lender in writing, Borrower must have or must
establish and must adhere to the MMP.  If the Borrower is required to have an
MMP, the Borrower must keep all MMP documentation at the Mortgaged Property or
at the management agent's office and available for the Lender or the Loan
Servicer to review during any annual assessment or other inspection of the
Mortgaged Property that is required by Lender.

(h)

If Borrower is a housing cooperative corporation or association, until the
Indebtedness is paid in full Borrower shall not reduce the maintenance fees,
charges or assessments payable by shareholders or residents under proprietary
leases or occupancy agreements below a level which is sufficient to pay all
expenses of the Borrower, including, without limitation, all operating and other
expenses for the Mortgaged Property and all payments due pursuant to the terms
of the Note and any Loan Documents.

18.

ENVIRONMENTAL HAZARDS.

(a)

Except for matters described in Section 18(b), Borrower shall not cause or
permit any of the following:

(i)

the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property;

(ii)

the transportation of any Hazardous Materials to, from, or across the Mortgaged
Property;

(iii)

any occurrence or condition on the Mortgaged Property or any other property of
Borrower that is adjacent to the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws;

(iv)

any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property or any property of Borrower that is
adjacent to the Mortgaged Property; or

(v)

any violation or noncompliance with the terms of any O&M Program as defined in
subsection (d).

The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
"Prohibited Activities or Conditions."

(b)

Prohibited Activities or Conditions shall not include lawful conditions
permitted by an O&M Program or the safe and lawful use and storage of quantities
of (i) pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties, (ii) cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential dwelling units in the Mortgaged Property; and
(iii) petroleum products used in the operation and maintenance of motor vehicles
from time to time located on the Mortgaged Property's parking areas, so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.

(c)

Borrower shall take all commercially reasonable actions (including the inclusion
of appropriate provisions in any Leases executed after the date of this
Instrument) to prevent its employees, agents, and contractors, and all tenants
and other occupants from causing or permitting any Prohibited Activities or
Conditions.  Borrower shall not lease or allow the sublease or use of all or any
portion of the Mortgaged Property to any tenant or subtenant for nonresidential
use by any user that, in the ordinary course of its business, would cause or
permit any Prohibited Activity or Condition.

(d)

As required by Lender, Borrower shall also have established a written operations
and maintenance program with respect to certain Hazardous Materials.  Each such
operations and maintenance program and any additional or revised operations and
maintenance programs established for the Mortgaged Property pursuant to this
Section 18 must be approved by Lender and shall be referred to herein as an "O&M
Program."  Borrower shall comply in a timely manner with, and cause all
employees, agents, and contractors of Borrower and any other persons present on
the Mortgaged Property to comply with each O&M Program.  Borrower shall pay all
costs of performance of Borrower's obligations under any O&M Program, and
Lender's out-of-pocket costs incurred in connection with the monitoring and
review of each O&M Program and Borrower's performance shall be paid by Borrower
upon demand by Lender.  Any such out-of-pocket costs of Lender that Borrower
fails to pay promptly shall become an additional part of the Indebtedness as
provided in Section 12.

(e)

Borrower represents and warrants to Lender that, except as previously disclosed
by Borrower to Lender in writing (which written disclosure may be in certain
environmental assessments and other written reports accepted by Lender in
connection with the funding of the Indebtedness and dated prior to the date of
this Instrument):

(i)

Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property;

(ii)

to the best of Borrower's knowledge after reasonable and diligent inquiry, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property;

(iii)

the Mortgaged Property does not now contain any underground storage tanks, and,
to the best of Borrower's knowledge after reasonable and diligent inquiry, the
Mortgaged Property has not contained any underground storage tanks in the past.
 If there is an underground storage tank located on the Mortgaged Property that
has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws;


(iv)

to the best of Borrower's knowledge after reasonable and diligent inquiry,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials.
 Without limiting the generality of the foregoing, Borrower has obtained all
Environmental Permits required for the operation of the Mortgaged Property in
accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;  

(v)

to the best of Borrower's knowledge after reasonable and diligent inquiry, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passing of time or the giving of notice would constitute, noncompliance
with the terms of any Environmental Permit;

(vi)

there are no actions, suits, claims or proceedings pending or, to the best of
Borrower's knowledge after reasonable and diligent inquiry, threatened that
involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and

(vii)

Borrower has not received any written complaint, order, notice of violation or
other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property.

(f)

Borrower shall promptly notify Lender in writing upon the occurrence of any of
the following events:

(i)

Borrower's discovery of any Prohibited Activity or Condition;

(ii)

Borrower's receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any tenant, management agent, Governmental
Authority or other person with regard to present or future alleged Prohibited
Activities or Conditions, or any other environmental, health or safety matters
affecting the Mortgaged Property or any other property of Borrower that is
adjacent to the Mortgaged Property; or

(iii)

Borrower's breach of any of its obligations under this Section 18.

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.

(g)

Borrower shall pay promptly the costs of any environmental inspections, tests or
audits, a purpose of which is to identify the extent or cause of or potential
for a Prohibited Activity or Condition ("Environmental Inspections"), required
by Lender in connection with any foreclosure or deed in lieu of foreclosure, or
as a condition of Lender's consent to any Transfer under Section 21, or required
by Lender following a reasonable determination by Lender that Prohibited
Activities or Conditions may exist.  Any such costs incurred by Lender
(including Attorneys' Fees and Costs and the costs of technical consultants
whether incurred in connection with any judicial or administrative process or
otherwise) that Borrower fails to pay promptly shall become an additional part
of the Indebtedness as provided in Section 12.  As long as (i) no Event of
Default has occurred and is continuing, (ii) Borrower has actually paid for or
reimbursed Lender for all costs of any such Environmental Inspections performed
or required by Lender, and (iii) Lender is not prohibited by law, contract or
otherwise from doing so, Lender shall make available to Borrower, without
representation of any kind, copies of Environmental Inspections prepared by
third parties and delivered to Lender.  Lender hereby reserves the right, and
Borrower hereby expressly authorizes Lender, to make available to any party,
including any prospective bidder at a foreclosure sale of the Mortgaged
Property, the results of any Environmental Inspections made by or for Lender
with respect to the Mortgaged Property.  Borrower consents to Lender notifying
any party (either as part of a notice of sale or otherwise) of the results of
any Environmental Inspections made by or for Lender.  Borrower acknowledges that
Lender cannot control or otherwise assure the truthfulness or accuracy of the
results of any Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount that a party may bid at such sale.
 Borrower agrees that Lender shall have no liability whatsoever as a result of
delivering the results to any third party of any Environmental Inspections made
by or for Lender, and Borrower hereby releases and forever discharges Lender
from any and all claims, damages, or causes of action, arising out of, connected
with or incidental to the results of, the delivery of any of Environmental
Inspections made by or for Lender.

(h)

If any investigation, site monitoring, containment, clean-up, restoration or
other remedial work ("Remedial Work") is necessary to comply with any Hazardous
Materials Law or order of any Governmental Authority that has or acquires
jurisdiction over the Mortgaged Property or the use, operation or improvement of
the Mortgaged Property, or is otherwise required by Lender as a consequence of
any Prohibited Activity or Condition or to prevent the occurrence of a
Prohibited Activity or Condition, Borrower shall, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and shall in any event
complete the work by the time required by applicable Hazardous Materials Law.
 If Borrower fails to begin on a timely basis or diligently prosecute any
required Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower shall reimburse Lender on demand for the cost
of doing so.  Any reimbursement due from Borrower to Lender shall become part of
the Indebtedness as provided in Section 12.

(i)

Borrower shall comply with all Hazardous Materials Laws applicable to the
Mortgaged Property.  Without limiting the generality of the previous sentence,
Borrower shall (i) obtain and maintain all Environmental Permits required by
Hazardous Materials Laws and comply with all conditions of such Environmental
Permits; (ii) cooperate with any inquiry by any Governmental Authority; and
(iii) comply with any governmental or judicial order that arises from any
alleged Prohibited Activity or Condition.

(j)

Borrower shall indemnify, hold harmless and defend (i) Lender, (ii) any prior
owner or holder of the Note, (iii) the Loan Servicer, (iv) any prior Loan
Servicer, (v) the officers, directors, shareholders, partners, employees and
trustees of any of the foregoing, and (vi) the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, the
"Indemnitees") from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys' Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

(i)

any breach of any representation or warranty of Borrower in this Section 18;  

(ii)

any failure by Borrower to perform any of its obligations under this Section 18;

(iii)

the existence or alleged existence of any Prohibited Activity or Condition;


(iv)

the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements or on or under any property of
Borrower that is adjacent to the Mortgaged Property; and

(v)

the actual or alleged violation of any Hazardous Materials Law.

(k)

Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees.  In any circumstances in which the indemnity
under this Section 18 applies, Lender may employ its own legal counsel and
consultants to prosecute, defend or negotiate any claim or legal or
administrative proceeding and Lender, with the prior written consent of Borrower
(which shall not be unreasonably withheld, delayed or conditioned) may settle or
compromise any action or legal or administrative proceeding.  However, unless an
Event of Default has occurred and is continuing, or the interests of Borrower
and Lender are in conflict, as determined by Lender in its discretion, Lender
shall permit Borrower to undertake the actions referenced in this Section 18 in
accordance with this Section 18(k) and Section 18(l) so long as Lender approves
such action, which approval shall not be unreasonably withheld or delayed.
 Borrower shall reimburse Lender upon demand for all costs and expenses incurred
by Lender, including all costs of settlements entered into in good faith,
consultants' fees and Attorneys' Fees and Costs.

(l)

Borrower shall not, without the prior written consent of those Indemnitees who
are named as parties to a claim or legal or administrative proceeding (a
"Claim"), settle or compromise the Claim if the settlement (i) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, satisfactory in form and substance to Lender; or (ii) may
materially and adversely affect Lender, as determined by Lender in its
discretion.

(m)

Borrower's obligation to indemnify the Indemnitees shall not be limited or
impaired by any of the following, or by any failure of Borrower or any guarantor
to receive notice of or consideration for any of the following:

(i)

any amendment or modification of any Loan Document;

(ii)

any extensions of time for performance required by any Loan Document;

(iii)

any provision in any of the Loan Documents limiting Lender's recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness;

(iv)

the accuracy or inaccuracy of any representations and warranties made by
Borrower under this Instrument or any other Loan Document;

(v)

the release of Borrower or any other person, by Lender or by operation of law,
from performance of any obligation under any Loan Document;

(vi)

the release or substitution in whole or in part of any security for the
Indebtedness; and

(vii)

Lender's failure to properly perfect any lien or security interest given as
security for the Indebtedness.

(n)

Borrower shall, at its own cost and expense, do all of the following:


(i)

pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Section 18;

(ii)

reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Section 18; and

(iii)

reimburse Indemnitees for any and all expenses, including Attorneys' Fees and
Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Section 18, or in monitoring and participating in any
legal or administrative proceeding.

(o)

The provisions of this Section 18 shall be in addition to any and all other
obligations and liabilities that Borrower may have under applicable law or under
other Loan Documents, and each Indemnitee shall be entitled to indemnification
under this Section 18 without regard to whether Lender or that Indemnitee has
exercised any rights against the Mortgaged Property or any other security,
pursued any rights against any guarantor, or pursued any other rights available
under the Loan Documents or applicable law. If Borrower consists of more than
one person or entity, the obligation of those persons or entities to indemnify
the Indemnitees under this Section 18 shall be joint and several. The obligation
of Borrower to indemnify the Indemnitees under this Section 18 shall survive any
repayment or discharge of the Indebtedness, any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the lien of this Instrument.  Notwithstanding the
foregoing, if Lender has never been a mortgagee-in-possession of, or held title
to, the Mortgaged Property, Borrower shall have no obligation to indemnify the
Indemnitees under this Section 18 after the date of the release of record of the
lien of this Instrument by payment in full at the Maturity Date or by voluntary
prepayment in full.

19.

PROPERTY AND LIABILITY INSURANCE.

(a)

Borrower shall keep the Improvements insured at all times against such hazards
as Lender may from time to time require, which insurance shall include but not
be limited to coverage against loss by fire, windstorm and allied perils,
general boiler and machinery coverage, and business interruption including loss
of rental value insurance for the Mortgaged Property with extra expense
insurance.  If Lender so requires, such insurance shall also include sinkhole
insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage.  In the event any updated reports or other
documentation are reasonably required by Lender in order to determine whether
such additional insurance is necessary or prudent, Borrower shall pay for all
such documentation at its sole cost and expense.  Borrower acknowledges and
agrees that Lender's insurance requirements may change from time to time
throughout the term of the Indebtedness.  If any of the Improvements is located
in an area identified by the Federal Emergency Management Agency (or any
successor to that agency) as an area having special flood hazards, Borrower
shall insure such Improvements against loss by flood.  All insurance required
pursuant to this Section 19(a) shall be referred to as "Hazard Insurance."  All
policies of Hazard Insurance must include a non-contributing, non-reporting
mortgagee clause in favor of, and in a form approved by, Lender.

(b)

All premiums on insurance policies required under this Section 19 shall be paid
in the manner provided in Section 7, unless Lender has designated in writing
another method of payment.  All such policies shall also be in a form approved
by Lender.  Borrower shall deliver to Lender a legible copy of each insurance
policy (or duplicate original) and Borrower shall promptly deliver to Lender a
copy of all renewal and other notices received by Borrower with respect to the
policies and all receipts for paid premiums.  At least 5 days prior to the
expiration date of any insurance policy, Borrower shall deliver to Lender
evidence acceptable to Lender that the policy has been renewed.  If Borrower has
not delivered a legible copy of each renewal policy (or a duplicate
original) prior to the expiration date of any insurance policy, Borrower shall
deliver a legible copy of each renewal policy (or a duplicate original) in a
form satisfactory to Lender within 120 days after the expiration date of the
original policy.

(c)

Borrower shall maintain at all times commercial general liability insurance,
workers' compensation insurance and such other liability, errors and omissions
and fidelity insurance coverages as Lender may from time to time require.  All
policies for general liability insurance must contain a standard additional
insured provision, in favor of, and in a form approved by, Lender.

(d)

All insurance policies and renewals of insurance policies required by this
Section 19 shall be in such amounts and for such periods as Lender may from time
to time require, and shall be issued by insurance companies satisfactory to
Lender.

(e)

Borrower shall comply with all insurance requirements and shall not permit any
condition to exist on the Mortgaged Property that would invalidate any part of
any insurance coverage that this Instrument requires Borrower to maintain.

(f)

In the event of loss, Borrower shall give immediate written notice to the
insurance carrier and to Lender.  Borrower hereby authorizes and appoints Lender
as attorney-in-fact for Borrower to make proof of loss, to adjust and compromise
any claims under policies of Hazard Insurance, to appear in and prosecute any
action arising from such Hazard Insurance policies, to collect and receive the
proceeds of Hazard Insurance, and to deduct from such proceeds Lender's expenses
incurred in the collection of such proceeds.  This power of attorney is coupled
with an interest and therefore is irrevocable.  However, nothing contained in
this Section 19 shall require Lender to incur any expense or take any action.
 Lender may, at Lender's option, (i) require a "repair or replacement"
settlement, in which case  the proceeds will  be used to reimburse Borrower for
the cost of restoring and repairing the Mortgaged Property to the equivalent of
its original condition or to a condition approved by Lender (the "Restoration"),
or (ii) require an "actual cash value" settlement in which case  the proceeds
may be applied to the payment of the Indebtedness, whether or not then due. To
the extent Lender determines to require a repair or replacement settlement and
apply insurance proceeds to Restoration, Lender shall apply the proceeds in
accordance with Lender's then-current policies relating to the restoration of
casualty damage on similar multifamily properties.

(g)

Notwithstanding any provision to the contrary in this Section 19, as long as no
Event of Default, or any event which, with the giving of Notice or the passage
of time, or both, would constitute an Event of Default, has occurred and is
continuing,

(i)

in the event of a casualty resulting in damage to the Mortgaged Property which
will cost $10,000 or less to repair, the Borrower shall have the sole right to
make proof of loss, adjust and compromise the claim and collect and receive any
proceeds directly without the approval or prior consent of the Lender so long as
the insurance proceeds are used solely for the Restoration of the Mortgaged
Property; and

(ii)

in the event of a casualty resulting in damage to the Mortgaged Property which
will cost more than $10,000 but less than $50,000 to repair, the Borrower is
authorized to make proof of loss and adjust and compromise the claim without the
prior consent of Lender, and Lender shall hold the applicable insurance proceeds
to be used to reimburse Borrower for the cost of Restoration of the Mortgaged
Property and shall not apply such proceeds to the payment of sums due under this
Instrument.

(h)

Lender will have the right to exercise its option to apply insurance proceeds to
the payment of the Indebtedness only if Lender determines that at least one of
the following conditions is met:

(i)

an Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing;

(ii)

Lender determines, in its discretion, that there will not be sufficient funds
from insurance proceeds, anticipated contributions of Borrower of its own funds
or other sources acceptable to Lender to complete the Restoration;

(iii)

Lender determines, in its discretion, that the rental income from the Mortgaged
Property after completion of the Restoration will not be sufficient to meet all
operating costs and other expenses, Imposition Deposits, deposits to reserves
and loan repayment obligations relating to the Mortgaged Property;

(iv)

Lender determines, in its discretion, that the Restoration will not be completed
at least one year before the Maturity Date (or six months before the Maturity
Date if Lender determines in its discretion that re-leasing of the Mortgaged
Property will be completed within such six-month period); or

(v)

Lender determines that the Restoration will not be completed within one year
after the date of the loss or casualty.

(i)

If the Mortgaged Property is sold at a foreclosure sale or Lender acquires title
to the Mortgaged Property, Lender shall automatically succeed to all rights of
Borrower in and to any insurance policies and unearned insurance premiums and in
and to the proceeds resulting from any damage to the Mortgaged Property prior to
such sale or acquisition.

(j)

Unless Lender otherwise agrees in writing, any application of any insurance
proceeds to the Indebtedness shall not extend or postpone the due date of any
monthly installments referred to in the Note, Section 7 of this Instrument or
any Collateral Agreement, or change the amount of such installments.

(k)

Borrower agrees to execute such further evidence of assignment of any insurance
proceeds as Lender may require.

20.

CONDEMNATION.

(a)

Borrower shall promptly notify Lender in writing of any action or proceeding or
notice relating to any proposed or actual condemnation or other taking, or
conveyance in lieu thereof, of all or any part of the Mortgaged Property,
whether direct or indirect (a "Condemnation").  Borrower shall appear in and
prosecute or defend any action or proceeding relating to any Condemnation unless
otherwise directed by Lender in writing.  Borrower authorizes and appoints
Lender as attorney-in-fact for Borrower to commence, appear in and prosecute, in
Lender's or Borrower's name, any action or proceeding relating to any
Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender.  This power of attorney is coupled
with an interest and therefore is irrevocable.  


However, nothing contained in this Section 20 shall require Lender to incur any
expense or take any action.  Borrower hereby transfers and assigns to Lender all
right, title and interest of Borrower in and to any award or payment with
respect to (i) any Condemnation, or any conveyance in lieu of Condemnation, and
(ii) any damage to the Mortgaged Property caused by governmental action that
does not result in a Condemnation.

(b)

Lender may apply such awards or proceeds, after the deduction of Lender's
expenses incurred in the collection of such amounts (including Attorneys' Fees
and Costs) at Lender's option, to the restoration or repair of the Mortgaged
Property or to the payment of the Indebtedness, with the balance, if any, to
Borrower.  Unless Lender otherwise agrees in writing, any application of any
awards or proceeds to the Indebtedness shall not extend or postpone the due date
of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments.  Borrower agrees to execute such further evidence of assignment of
any awards or proceeds as Lender may require.

21.

TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.  [RIGHT TO
UNLIMITED TRANSFERS -- WITH LENDER APPROVAL].

(a)

"Transfer" means

(i)

a sale, assignment, transfer or other disposition (whether voluntary,
involuntary or by operation of law);

(ii)

the granting, creating or attachment of a lien, encumbrance or security interest
(whether voluntary, involuntary or by operation of law);

(iii)

the issuance or other creation of an ownership interest in a legal entity,
including a partnership interest, interest in a limited liability company or
corporate stock;

(iv)

the withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or manager in a limited liability company; or

(v)

the merger, dissolution, liquidation, or consolidation of a legal entity or the
reconstitution of one type of legal entity into another type of legal entity.  

For purposes of defining the term "Transfer," the term "partnership" shall mean
a general partnership, a limited partnership, a joint venture and a limited
liability partnership, and the term "partner" shall mean a general partner, a
limited partner and a joint venturer.

(b)

"Transfer" does not include

(i)

a conveyance of the Mortgaged Property at a judicial or non-judicial foreclosure
sale under this Instrument,

(ii)

the Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the United States Bankruptcy Code, or

(iii)

a lien against the Mortgaged Property for local taxes and/or assessments not
then due and payable.  

(c)

The occurrence of any of the following Transfers shall not constitute an Event
of Default under this Instrument, notwithstanding any provision of
Section 21(e) to the contrary:

(i)

a Transfer to which Lender has consented;

(ii)

a Transfer that occurs in accordance with Section 21(d);

(iii)

the grant of a leasehold interest in an individual dwelling unit for a term of
two years or less not containing an option to purchase;

(iv)

a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;

(v)

the creation of a mechanic's, materialman's, or judgment lien against the
Mortgaged Property, which is released of record or otherwise remedied to
Lender's satisfaction within 60 days of the date of creation;

(vi)

if Borrower is a housing cooperative corporation or association, the Transfer of
more than 49 percent of the shares in the housing cooperative or the assignment
of more than 49 percent of the occupancy agreements or leases relating thereto
by tenant shareholders of the housing cooperative or association to other tenant
shareholders; and

(vii)

any Transfer of an interest in Borrower or any interest in a Controlling Entity
(which, if such Controlling Entity were Borrower, would result in an Event of
Default) listed in (A) through (F) below (a "Preapproved Transfer"), under the
terms and conditions listed as items (1) through (7) below:

(A)

a sale or transfer to one or more of the transferor's immediate family members;
or

(B)

a sale or transfer to any trust having as its sole beneficiaries the transferor
and/or one or more of the transferor's immediate family members; or

(C)

a sale or transfer from a trust to any one or more of its beneficiaries who are
immediate family members of the transferor ; or

(D)

the substitution or replacement of the trustee of any trust with a trustee who
is an immediate family member of the transferor; or

(E)

a sale or transfer to an entity owned and controlled by the transferor or the
transferor’s immediate family members; or

(F)

a sale or transfer to an individual or entity that has an existing interest in
the Borrower or in a Controlling Entity.

(1)

Borrower shall provide Lender with prior written Notice of the proposed
Preapproved Transfer, which Notice must be accompanied by a non-refundable
review fee in the amount of $3,000.00.


(2)

For the purposes of these Preapproved Transfers, a transferor's immediate family
members will be deemed to include a spouse, parent, child or grandchild of such
transferor.

(3)

Either directly or indirectly, [See Exhibit B] shall retain at all times a
managing interest in the Borrower.

(4)

At the time of the proposed Preapproved Transfer, no Event of Default shall have
occurred and be continuing and no event or condition shall have occurred and be
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

(5)

Lender shall be entitled to collect all costs, including the cost of all title
searches, title insurance and recording costs, and all Attorneys' Fees and
Costs.

(6)

Lender shall not be entitled to collect a transfer fee as a result of these
Preapproved Transfers.

(7)

In the event of a Transfer prohibited by or requiring Lender's approval under
this Section 21, this Section (c)(vii) may be modified or rendered void by
Lender at Lender's option by Notice to Borrower and the transferee(s), as a
condition of Lender's consent.

(d)

The occurrence of any of the following Transfers shall not constitute an Event
of Default under this Instrument, provided that Borrower has notified Lender in
writing within 30 days following the occurrence of any of the following, and
such Transfer does not constitute an Event of Default under any other Section of
this Instrument:

(i)

a change of the Borrower's name, provided that UCC financing statements and/or
amendments sufficient to continue the perfection of Lender's security interest
have been properly filed and copies have been delivered to Lender;

(ii)

a change of the form of the Borrower not involving a transfer of the Borrower's
assets and not resulting in any change in liability of any Initial Owner,
provided that UCC financing statements and/or amendments sufficient to continue
the perfection of Lender's security interest have been properly filed and copies
have been delivered to Lender;

(iii)

the merger of the Borrower with another entity when the Borrower is the
surviving entity;

(iv)

a Transfer that occurs by devise, descent, or by operation of law upon the death
of a natural person; and

(v)

the grant of an easement, if before the grant Lender determines that the
easement will not materially affect the operation or value of the Mortgaged
Property or Lender's interest in the Mortgaged Property, and Borrower pays to
Lender, upon demand, all costs and expenses, including Attorneys' Fees and
Costs, incurred by Lender in connection with reviewing Borrower's request.


(e)

The occurrence of any of the following Transfers shall constitute an Event of
Default under this Instrument:

(i)

a Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property;

(ii)

if Borrower is a limited partnership, a Transfer of (A) any general partnership
interest, or (B) limited partnership interests in Borrower that would cause the
Initial Owners of Borrower to own less than a Controlling Interest of all
limited partnership interests in Borrower;

(iii)

if Borrower is a general partnership or a joint venture, a Transfer of any
general partnership or joint venture interest in Borrower;

(iv)

if Borrower is a limited liability company, (A) a Transfer of any membership
interest in Borrower which would cause the Initial Owners to own less than a
Controlling Interest of all the membership interests in Borrower, (B) a Transfer
of any membership or other interest of a manager in Borrower that results in a
change of manager or (C) a change in a nonmember manager;

(v)

if Borrower is a corporation (A) the Transfer of any voting stock in Borrower
which would cause the Initial Owners to own less than a Controlling Interest of
any class of voting stock in Borrower or (B) if the outstanding voting stock in
Borrower is held by 100 or more shareholders, one or more Transfers by a single
transferor within a 12-month period affecting an aggregate of 5 percent or more
of that stock;

(vi)

if Borrower is a trust, (A) a Transfer of any beneficial interest in Borrower
which would cause the Initial Owners to own less than a Controlling Interest of
all the beneficial interests in Borrower, (B) the termination or revocation of
the trust, or (C) the removal, appointment or substitution of a trustee of
Borrower;

(vii)

if Borrower is a limited liability partnership, (A) a Transfer of any
partnership interest in Borrower which would cause the Initial Owners to own
less than a Controlling Interest of all partnership interests in Borrower, or
(B) a transfer of any partnership or other interest of a managing partner in
Borrower that results in a change of manager; and

(viii)

a Transfer of any interest in a Controlling Entity which, if such Controlling
Entity were Borrower, would result in an Event of Default under any of
Sections 21(e)(i) through (vii) above.

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.

(f)

Lender shall consent, without any adjustment to the rate at which the
Indebtedness secured by this Instrument bears interest or to any other economic
terms of the Indebtedness set forth in the Note, to a Transfer that would
otherwise violate this Section 21 if, prior to the Transfer, Borrower has
satisfied each of the following requirements:


(i)

the submission to Lender of all information required by Lender to make the
determination required by this Section 21(f);

(ii)

the absence of any Event of Default;

(iii)

the transferee meets all of the eligibility, credit, management and other
standards (including but not limited to any standards with respect to previous
relationships between Lender and the transferee) customarily applied by Lender
at the time of the proposed Transfer to the approval of borrowers in connection
with the origination or purchase of similar mortgages on multifamily properties;

(iv)

the transferee's organization, credit and experience in the management of
similar properties are deemed by the Lender, in its discretion, to be
appropriate to the overall structure and documentation of the existing
financing;

(v)

the Mortgaged Property, at the time of the proposed Transfer, meets all
standards as to its physical condition, occupancy, net operating income and the
collection of reserves that are customarily applied by Lender at the time of the
proposed Transfer to the approval of properties in connection with the
origination or purchase of similar mortgages on multifamily properties;

(vi)

in the case of a Transfer of all or any part of the Mortgaged Property, (A) the
execution by the transferee of Lender's then-standard assumption agreement that,
among other things, requires the transferee to perform all obligations of
Borrower set forth in the Note, this Instrument and any other Loan Documents,
and may require that the transferee comply with any provisions of this
Instrument or any other Loan Document which previously may have been waived or
modified by Lender, (B) if Lender requires, the transferee causes one or more
individuals or entities acceptable to Lender to execute and deliver to Lender a
guaranty in a form acceptable to Lender, and (C) the transferee executes such
additional Collateral Agreements as Lender may require;

(vii)

in the case of a Transfer of any interest in a Controlling Entity, if a guaranty
has been executed and delivered in connection with the Note, this Instrument or
any of the other Loan Documents, the Borrower causes one or more individuals or
entities acceptable to Lender to execute and deliver to Lender a guaranty in a
form acceptable to Lender; and

(viii)

Lender's receipt of all of the following:

(A)

a review fee in the amount of $3,000.00;

(B)

a transfer fee in an amount equal to one percent (1%) of the unpaid principal
balance of the Indebtedness immediately before the applicable Transfer; and

(C)

the amount of Lender's out-of-pocket costs (including reasonable Attorneys' Fees
and Costs) incurred in reviewing the Transfer request.


22.

EVENTS OF DEFAULT.  The occurrence of any one or more of the following shall
constitute an Event of Default under this Instrument:

(a)

any failure by Borrower to pay or deposit when due any amount required by the
Note, this Instrument or any other Loan Document;

(b)

any failure by Borrower to maintain the insurance coverage required by
Section 19;

(c)

any failure by Borrower to comply with the provisions of Section 33;

(d)

fraud or material misrepresentation or material omission by Borrower, any of its
officers, directors, trustees, general partners or managers or any guarantor in
connection with (i) the application for or creation of the Indebtedness,
(ii) any financial statement, rent schedule, or other report or information
provided to Lender during the term of the Indebtedness, or (iii) any request for
Lender's consent to any proposed action, including a request for disbursement of
funds under any Collateral Agreement;

(e)

any failure by Borrower to comply with the provisions of Section 20;

(f)

any Event of Default under Section 21;

(g)

the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender's reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Instrument or Lender's interest in the Mortgaged Property;

(h)

any failure by Borrower to perform any of its obligations under this Instrument
(other than those specified in Sections 22(a) through (g)), as and when
required, which continues for a period of 30 days after Notice of such failure
by Lender to Borrower.  However, if Borrower's failure to perform its
obligations as described in this Section 22(h) is of the nature that it cannot
be cured within the 30 day grace period but reasonably could be cured within 90
days, then Borrower shall have additional time as determined by Lender in its
discretion, not to exceed an additional 60 days, in which to cure such default,
provided that Borrower has diligently commenced to cure such default during the
30-day grace period and diligently pursues the cure of such default.  However,
no such Notice or grace periods shall apply in the case of any such failure
which could, in Lender's judgment, absent immediate exercise by Lender of a
right or remedy under this Instrument, result in harm to Lender, impairment of
the Note or this Instrument or any other security given under any other Loan
Document;

(i)

any failure by Borrower to perform any of its obligations as and when required
under any Loan Document other than this Instrument which continues beyond the
applicable cure period, if any, specified in that Loan Document;

(j)

any exercise by the holder of any other debt instrument secured by a mortgage,
deed of trust or deed to secure debt on the Mortgaged Property of a right to
declare all amounts due under that debt instrument immediately due and payable;

(k)

any  voluntary filing by Borrower for bankruptcy protection under the United
States Bankruptcy Code or any reorganization, receivership, insolvency
proceeding or other similar proceeding pursuant to any other federal or state
law affecting debtor and creditor rights to which Borrower voluntarily becomes
subject, or the commencement of any involuntary case against Borrower by any
creditor (other than Lender) of Borrower pursuant to the United States
Bankruptcy Code or other federal or state law affecting debtor and creditor
rights which case is not dismissed or discharged within 90 days after filing;
and


(l)

any representations and warranties by Borrower in this Instrument which is false
or misleading in any material respect.

23.

REMEDIES CUMULATIVE.  Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument or any other
Loan Document or afforded by applicable law, and each shall be cumulative and
may be exercised concurrently, independently, or successively, in any order.

24.

FORBEARANCE.

(a)

Lender may (but shall not be obligated to) agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any guarantor or other third party obligor, to
take any of the following actions:  extend the time for payment of all or any
part of the Indebtedness; reduce the payments due under this Instrument, the
Note, or any other Loan Document; release anyone liable for the payment of any
amounts under this Instrument, the Note, or any other Loan Document; accept a
renewal of the Note; modify the terms and time of payment of the Indebtedness;
join in any extension or subordination agreement; release any Mortgaged
Property; take or release other or additional security; modify the rate of
interest or period of amortization of the Note or change the amount of the
monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document.

(b)

Any forbearance by Lender in exercising any right or remedy under the Note, this
Instrument, or any other Loan Document or otherwise afforded by applicable law,
shall not be a waiver of or preclude the exercise of any other right or remedy,
or the subsequent exercise of any right or remedy.  The acceptance by Lender of
payment of all or any part of the Indebtedness after the due date of such
payment, or in an amount which is less than the required payment, shall not be a
waiver of Lender's right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any remedies for any
failure to make prompt payment. Enforcement by Lender of any security for the
Indebtedness shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right available to Lender.  Lender's receipt
of any awards or proceeds under Sections 19 and 20 shall not operate to cure or
waive any Event of Default.

25.

LOAN CHARGES.  If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is hereby reduced to the extent necessary to eliminate that violation.
 The amounts, if any, previously paid to Lender in excess of the permitted
amounts shall be applied by Lender to reduce the principal of the Indebtedness.
 For the purpose of determining whether any applicable law limiting the amount
of interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness which constitutes interest, as well as all other
charges levied in connection with the Indebtedness which constitute interest,
shall be deemed to be allocated and spread over the stated term of the Note.
 Unless otherwise required by applicable law, such allocation and spreading
shall be effected in such a manner that the rate of interest so computed is
uniform throughout the stated term of the Note.

26.

WAIVER OF STATUTE OF LIMITATIONS.  Borrower hereby waives the right to assert
any statute of limitations as a bar to the enforcement of the lien of this
Instrument or to any action brought to enforce any Loan Document.

27.

WAIVER OF MARSHALLING.  Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
shall have the right to determine the order in which any or all of the Mortgaged
Property shall be subjected to the remedies provided in this Instrument, the
Note, any other Loan Document or applicable law.  Lender shall have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
 Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

28.

FURTHER ASSURANCES.  Borrower shall execute, acknowledge, and deliver, at its
sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements or amendments, transfers and
assurances as Lender may require from time to time in order to better assure,
grant, and convey to Lender the rights intended to be granted, now or in the
future, to Lender under this Instrument and the Loan Documents.

29.

ESTOPPEL CERTIFICATE.  Within 10 days after a request from Lender, Borrower
shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect  (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail);
(v) whether or not there are then existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.

30.

GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.

(a)

This Instrument, and any Loan Document which does not itself expressly identify
the law that is to apply to it, shall be governed by the laws of the
jurisdiction in which the Land is located (the "Property Jurisdiction").

(b)

Borrower agrees that any controversy arising under or in relation to the Note,
this Instrument, or any other Loan Document may be litigated in the Property
Jurisdiction.  The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction shall have jurisdiction over all controversies that
shall arise under or in relation to the Note, any security for the Indebtedness,
or any other Loan Document.  Borrower irrevocably consents to service,
jurisdiction, and venue of such courts for any such litigation and waives any
other venue to which it might be entitled by virtue of domicile, habitual
residence or otherwise.  However, nothing in this Section 30 is intended to
limit Lender's right to bring any suit, action or proceeding relating to matters
under this Instrument in any court of any other jurisdiction.

31.

NOTICE.

(a)

All Notices, demands and other communications ("Notice") under or concerning
this Instrument shall be in writing.  Each Notice shall be addressed to the
intended recipient at its address set forth in this Instrument, and shall be
deemed given on the earliest to occur of (i) the date when the Notice is
received by the addressee; (ii) the first Business Day after the Notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (iii) the third Business
Day after the Notice is deposited in the United States mail with postage
prepaid, certified mail, return receipt requested.  


(b)

Any party to this Instrument may change the address to which Notices intended
for it are to be directed by means of Notice given to the other party in
accordance with this Section 31.  Each party agrees that it will not refuse or
reject delivery of any Notice given in accordance with this Section 31, that it
will acknowledge, in writing, the receipt of any Notice upon request by the
other party and that any Notice rejected or refused by it shall be deemed for
purposes of this Section 31 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.

(c)

Any Notice under the Note and any other Loan Document that does not specify how
Notices are to be given shall be given in accordance with this Section 31.

32.

SALE OF NOTE; CHANGE IN SERVICER; LOAN SERVICING.  The Note or a partial
interest in the Note (together with this Instrument and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower.  A
sale may result in a change of the Loan Servicer.  There also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note.  If there is a
change of the Loan Servicer, Borrower will be given Notice of the change. All
actions regarding the servicing of the loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary.  If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender shall govern.

33.

SINGLE ASSET BORROWER.  Until the Indebtedness is paid in full, Borrower
(a) shall not own any real or personal property other than the Mortgaged
Property and personal property related to the operation and maintenance of the
Mortgaged Property;  (b) shall not operate any business other than the
management and operation of the Mortgaged Property; and (c) shall not maintain
its assets in a way difficult to segregate and identify.

34.

SUCCESSORS AND ASSIGNS BOUND.  This Instrument shall bind, and the rights
granted by this Instrument shall inure to, the respective successors and assigns
of Lender and Borrower.  However, a Transfer not permitted by Section 21 shall
be an Event of Default.

35.

JOINT AND SEVERAL LIABILITY.  If more than one person or entity signs this
Instrument as Borrower, the obligations of such persons and entities shall be
joint and several.

36.

RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.

(a)

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Instrument shall create
any other relationship between Lender and Borrower.

(b)

No creditor of any party to this Instrument and no other person shall be a third
party beneficiary of this Instrument or any other Loan Document.  Without
limiting the generality of the preceding sentence, (i) any arrangement (a
"Servicing Arrangement") between the Lender and any Loan Servicer for loss
sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (ii) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (iii) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.

37.

SEVERABILITY; AMENDMENTS.  The invalidity or unenforceability of any provision
of this Instrument shall not affect the validity or enforceability of any other
provision, and all other provisions shall remain in full force and effect.  This
Instrument contains the entire agreement among the parties as to the rights
granted and the obligations assumed in this Instrument.  This Instrument may not
be amended or modified except by a writing signed by the party against whom
enforcement is sought; provided, however, that in the event of a Transfer
prohibited by or requiring Lender's approval under Section 21, any or some or
all of the Modifications to Instrument set forth in Exhibit B (if any) may be
modified or rendered void by Lender at Lender's option by Notice to Borrower and
the transferee(s).

38.

CONSTRUCTION.  The captions and headings of the Sections of this Instrument are
for convenience only and shall be disregarded in construing this Instrument.
 Any reference in this Instrument to an "Exhibit" or a "Section" shall, unless
otherwise explicitly provided, be construed as referring, respectively, to an
Exhibit attached to this Instrument or to a Section of this Instrument.  All
Exhibits attached to or referred to in this Instrument are incorporated by
reference into this Instrument.  Any reference in this Instrument to a statute
or regulation shall be construed as referring to that statute or regulation as
amended from time to time.  Use of the singular in this Agreement includes the
plural and use of the plural includes the singular.  As used in this Instrument,
the term "including" means "including, but not limited to."

39.

DISCLOSURE OF INFORMATION.  Lender may furnish information regarding Borrower or
the Mortgaged Property to third parties with an existing or prospective interest
in the servicing, enforcement, evaluation, performance, purchase or
securitization of the Indebtedness, including but not limited to trustees,
master servicers, special servicers, rating agencies, and organizations
maintaining databases on the underwriting and performance of multifamily
mortgage loans, as well as governmental regulatory agencies having regulatory
authority over Lender.  Borrower irrevocably waives any and all rights it may
have under applicable law to prohibit such disclosure, including but not limited
to any right of privacy.

40.

NO CHANGE IN FACTS OR CIRCUMSTANCES.  Borrower warrants that (a) all information
in the application for the loan submitted to Lender (the "Loan Application") and
in all financial statements, rent schedules, reports, certificates and other
documents submitted in connection with the Loan Application are complete and
accurate in all material respects; and (b) there has been no material adverse
change in any fact or circumstance that would make any such information
incomplete or inaccurate.

41.

SUBROGATION.  If, and to the extent that, the proceeds of the loan evidenced by
the Note, or subsequent advances under Section 12, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances shall be deemed to have
been advanced by Lender at Borrower's request, and Lender shall automatically,
and without further action on its part, be subrogated to the rights, including
lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released.

42.

ADJUSTABLE RATE MORTGAGE - THIRD PARTY CAP AGREEMENT "CAP COLLATERAL."  

(a)

If the Note provides for interest to accrue at an adjustable or variable
interest rate (other than during the "Extension Period," as defined in the Note,
if applicable), then the definition of "Mortgaged Property" shall include the
"Cap Collateral."  The "Cap Collateral" shall mean

(i)

any interest rate cap agreement, interest rate swap agreement, or other interest
rate-hedging contract or agreement obtained by Borrower as a requirement of any
Loan Document or as a condition of Lender's making the Loan (a "Cap Agreement");


(ii)

any and all moneys (collectively, "Cap Payments") payable pursuant to any Cap
Agreement by the interest rate cap provider or other counterparty to a Cap
Agreement or any guarantor of the obligations of any such cap provider or
counterparty (a "Cap Provider");

(iii)

all rights of Borrower under any Cap Agreement and all rights of Borrower to all
Cap Payments, including contract rights and general intangibles, whether
existing now or arising after the date of this Instrument;

(iv)

all rights, liens and security interests or guaranties granted by a Cap Provider
or any other person to secure or guaranty payment of any Cap Payment whether
existing now or granted after the date of this Instrument;

(v)

all documents, writings, books, files, records and other documents arising from
or relating to any of the foregoing, whether existing now or created after the
date of this Instrument; and

(vi)

all cash and non-cash proceeds and products of (ii) – (v) above.

(b)

As additional security for Borrower's obligation under the Loan Documents,
Borrower hereby assigns and pledges to Lender all of Borrower's right, title and
interest in and to the Cap Collateral.  Borrower has instructed and will
instruct each Cap Provider and any guarantor of a Cap Provider's obligations to
make Cap Payments directly to Lender or to Loan Servicer on behalf of Lender.

(c)

So long as there is no Event of Default, Lender or Loan Servicer will remit to
Borrower each Cap Payment received by Lender or Loan Servicer with respect to
any month for which Borrower has paid in full the monthly installment of
principal and interest or interest only, as applicable, due under the Note.
 Alternatively, at Lender's option so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.  

(d)

Following an Event of Default, in addition to any other rights and remedies
Lender may have, Lender may retain any Cap Payments and apply them to the
Indebtedness in such order and amounts as Lender determines.  Neither the
existence of a Cap Agreement nor anything in this Instrument shall relieve
Borrower of its primary obligation to timely pay in full all amounts due under
the Note and otherwise due on account of the Indebtedness.

(e)

If the Note does not provide for interest to accrue at an adjustable or variable
interest rate (other than during the Extension Period) then this Section 42
shall be of no force or effect.

43.

ACCELERATION; REMEDIES.  At any time during the existence of an Event of
Default, Lender, at Lender's option, may declare the Indebtedness to be
immediately due and payable without further demand, and may invoke the power of
sale and any other remedies permitted by applicable law or provided in this
Instrument or in any other Loan Document.  Borrower acknowledges that the power
of sale granted in this Instrument may be exercised by Lender without prior
judicial hearing.  Borrower has the right to bring an action to assert the
non-existence of an Event of Default or any other defense of Borrower to
acceleration and sale.  Lender shall be entitled to collect all costs and
expenses incurred in pursuing such remedies, including reasonable attorneys'
fees, costs of documentary evidence, abstracts and title reports.


If Lender invokes the power of sale and if it is determined in a hearing held in
accordance with applicable law that Trustee can proceed to sale, Trustee shall
take such action regarding notice of sale and shall give such additional notices
to Borrower and to other persons as North Carolina law may require.  After the
lapse of such time as may be required by applicable law and after the
publication of the notice of sale, Trustee shall sell the Mortgaged Property
according to the laws of North Carolina.  Trustee may sell the Mortgaged
Property at the time and place and under the terms designated in the notice of
sale in one or more parcels and in such order as Trustee may determine.  Trustee
may postpone sale of all or any part of the Mortgaged Property by public
announcement at the time and place of any previously scheduled sale.  Lender or
Lender's designee may purchase the Mortgaged Property at any sale.

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a deed conveying the Mortgaged Property so sold without any
covenant or warranty, express or implied.  The recitals in Trustee's deed shall
be prima facie evidence of the truth of the statements made therein.  Trustee
shall apply the proceeds of the sale in the following order:  (a) to all costs
and expenses of the sale, including Trustee's fees not to exceed 5% of the gross
sales price, reasonable fees and out-of-pocket expenses of attorneys and costs
of title evidence; (b) to the Indebtedness in such order as Lender, in Lender's
discretion, directs; and (c) the excess, if any, to the person or persons
legally entitled thereto.

44.

RELEASE.  Upon payment of the Indebtedness, Lender or Trustee shall cancel this
Instrument.  Borrower shall pay the reasonable costs incurred in canceling this
Instrument.  If Trustee is requested to cancel this Instrument, the Note shall
be surrendered to Trustee.

45.

SUBSTITUTE TRUSTEE.  Lender may from time to time remove Trustee and appoint a
successor trustee to any Trustee appointed under this Instrument by an
instrument recorded in the county in which this Instrument is recorded.  Without
conveyance of the Mortgaged Property, the successor trustee shall succeed to all
the title, powers and duties conferred upon the Trustee herein and by applicable
law.

46.

WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) COVENANTS AND AGREES NOT
TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS
INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT
IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.  

ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:

X

 

Exhibit A

Description of the Land (required)

    

X

 

Exhibit B

Modifications to Instrument

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative, as a sealed instrument.











SHELTER PROPERTIES V LIMITED PARTNERSHIP, a South Carolina limited partnership




By:  Shelter Realty V Corporation, a South Carolina corporation, its general
partner










By: /s/Patti K. Fielding

Patti K. Fielding

Executive Vice President and Treasurer







STATE OF COLORADO

)

) to-wit:

CITY/COUNTY OF DENVER

)




On this 27th day of June, 2008, before me, the subscriber, a Notary Public
personally appeared Patti K. Fielding, who acknowledged herself to be the
Executive Vice President and Treasurer of Shelter Realty V Corporation, a South
Carolina corporation, the general partner of Shelter Properties V Limited
Partnerhsip, a South Carolina limited partnership and that she as such Executive
Vice President and Treasurer executed the foregoing instrument for the purposes
contained therein by signing the name of said limited partnership by her
signature as Executive Vice President and Treasurer.

Sworn or affirmed to and subscribed before me.




(NOTARIAL SEAL)




  Sonya L. Surrett

Notary Public




My commission expires:  __04/24/2012__











FEDERAL HOME LOAN MORTGAGE CORPORATION










By:  /s/B. Stephen Lanslary

Name:  B. Stephen Lanslary

Title:  Director

STATE OF Virginia)

) to-wit:

CITY/COUNTY OF Fairfax)




On this 27th day of June, 2008, before me, the subscriber, a Notary Public
personally appeared B. Stephen Lanslary, who acknowledged herself/himself to be
the Director of the Federal Home Loan Mortgage Corporation and that he/she as
such Director executed the foregoing instrument for the purposes contained
therein by signing the name of said corporation by his/her signature as
Director.

Sworn or affirmed to and subscribed before me.




(NOTARIAL SEAL)




s/sMarisa Faria

Notary Public




My commission expires:    June 30, 2010  














SEEN AND AGREED:




AIMCO PROPERTIES, L.P., a Delaware limited partnership




By:  AIMCO-GP, Inc., a Delaware corporation, its general partner










By: /s/Patti K. Fielding

Patti K. Fielding

Executive Vice President and Treasurer

STATE OF COLORADO

)

) to-wit:

CITY/COUNTY OF DENVER)




On this 27th day of June, 2008, before me, the subscriber, a Notary Public
personally appeared Patti K. Fielding, who acknowledged herself to be the
Executive Vice President and Treasurer of AIMCO-GP, Inc., a Delaware
corporation, the general partner of AIMCO Properties, L.P., a Delaware limited
partnership and that she as such Executive Vice President and Treasurer executed
the foregoing instrument for the purposes contained therein by signing the name
of said limited partnership by her signature as Executive Vice President and
Treasurer.

Sworn or affirmed to and subscribed before me.




(NOTARIAL SEAL)




/s/Sonya L. Surrett

Notary Public




My commission expires:  04/24/2012














EXHIBIT A

[DESCRIPTION OF THE LAND]











EXHIBIT B

MODIFICATIONS TO INSTRUMENT

The following modifications are made to the text of the Instrument that precedes
this Exhibit:

I.

TRANSACTION SPECIFIC MODIFICATIONS




1.

Section 21(c)(vii) is deleted in its entirety.




2.

In the third paragraph of text on page three which starts with the phrase "TO
SECURE TO LENDER...", the words "Multifamily Note" are revised to read "Amended
and Restated Multifamily Note"




3.

In Section 1(z), the words “Multifamily Note” are revised to read “Amended and
Restated Multifamily Note”.




4.

Section 33 is deleted in its entirety and is replaced by the following:




“33.

LIMITS ON ASSETS OF BORROWER.




(a)

SINGLE ASSET BORROWER.  Until the Indebtedness is paid in full, Borrower (a)
shall not own any real or personal property other than the Mortgaged Property
and personal property related to the operation and maintenance of the Mortgaged
Property;  (b) shall not operate any business other than the management and
operation of the Mortgaged Property; and (c) shall not maintain its assets in a
way difficult to segregate and identify.  Notwithstanding anything to the
contrary set forth herein or otherwise in the Loan Documents, it shall not be
breach or an Event of Default for the Borrower to have an ownership interest in
the entities that currently own the properties known as Tar River Estates
("Permitted Assets").




(b)

Borrower shall not be restricted in its ability to incur unsecured debt which
relates to the operation of any of the Permitted Assets in the ordinary course
of business.”




5.

The definition of “Governmental Authority” is modified to add the following at
the end thereof:




“except as related to a Permitted Asset other than the Mortgaged Property.”




6.

A new Section 47 is added as follows:




“47.

NO NOVATION; NO DEFENSES.

(a)

Neither this Instrument nor the Note is a substitution or novation of the
indebtedness of the Original Note.  Neither this Instrument nor the Note
extinguishes the indebtedness of the Original Note or discharges or releases or
in any way adversely affects the lien or lien priorities of the Original
Mortgage or any other security for the indebtedness of the Original Note.  In
the event that any of the provisions of this Instrument shall be construed by a
court of competent jurisdiction as operating to affect the lien priority of the
Original Mortgage over claims which would otherwise be subordinate thereto, then
at the sole option of Lender, Lender may treat such provisions as void and of no
force or effect and enforce the provisions of the Original Mortgage as modified
by this Instrument excluding such provisions, or at the sole option of Lender,
Lender may enforce the Original Mortgage pursuant to the terms therein
contained, independent of this Instrument to the extent that third persons
acquiring an interest in such real property between the time of recording of
 the Original Mortgage and the recording hereof are prejudiced by this
Instrument.  However, if Lender elects either such option, the parties hereto,
as between themselves, shall in all events be bound by all the terms and
conditions of this Instrument and the Note until all Indebtedness owing from
Borrower to Lender shall have been paid in full.

(b)

Borrower hereby confirms that it has no defenses or offsets of any kind against
any of the indebtedness due under the Original Note.  Borrower hereby waives any
claim which it may have with respect to the Original Note or Original Mortgage,
or any other document executed in connection therewith or related thereto, as
the same may have been modified, or as hereby or hereafter modified.  Borrower
agrees not to raise any such defenses or claims in any civil proceedings or
otherwise.




II.

AIMCO STANDARD.




A.  

The definition of Attorneys Fees and Costs in Section 1(a) is deleted and every
reference in this Instrument to “Attorneys Fees and Costs” is deleted and
replaced with “attorneys fees and costs”.




B.

Section 1(m) is changed to read as follows:




(m)

"Hazardous Materials Laws" means all federal, state, and local laws, ordinances,
rules, regulations, administrative rulings, court judgments, and decrees, and
all mandatory standards, policies and other governmental requirements in effect
now or in the future, including all amendments, that relate to Hazardous
Materials and apply to Borrower or to the Mortgaged Property.  Hazardous
Materials Laws include, but are not limited to, the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq.,
the Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean
Water Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials
Transportation Act, 49 U.S.C. Section 5101, and their state analogs.




C.

Section 1(q) is modified to read as follows:




(q)

“Initial Owners” means, with respect to Borrower or any other entity, the
persons or entities that (i) on the date of the Note, or (ii) on the date of a
Transfer to which Lender has consented or to which consent is not required, own
in the aggregate 100 percent of the ownership interests in Borrower or that
entity.




D.

Section 1(bb) is modified to read as follows:




(bb)

"Personalty" means all




(i)

accounts (including deposit accounts);




(ii)

equipment and inventory owned by Borrower, which are used now or in the future
exclusively in connection with the ownership, management or operation of the
Land or Improvements or are located on the Land or Improvements, including
furniture, furnishings, machinery, building materials, goods, supplies, tools,
books, records (whether in written or electronic form), computer equipment
(hardware and software);




(iii)

other tangible personal property including ranges, stoves, microwave ovens,
refrigerators, dishwashers, garbage disposers, washers, dryers and other
appliances (other than Fixtures) which are used now or in the future exclusively
in connection with the ownership, management or operation of the Land or the
Improvements or are located on the Land or in the Improvements;




(iv)

any operating agreements relating exclusively to the Land or the Improvements;




(v)

any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating exclusively to the Land or the
Improvements;




(vi)

all other intangible property, general intangibles and rights relating
exclusively to the operation of, or used exclusively in connection with, the
Land or the Improvements, including all governmental permits relating
exclusively to any activities on the Land and including subsidy or similar
payments received from any sources, including a governmental authority; and




(vii)

any rights of Borrower in or under letters of credit which is issued now or in
the future exclusively in connection with the ownership, management or operation
of the Land or the Improvements.




E.

The second and third sentences of Section 2 (a) are modified to read as follows:




Borrower hereby authorizes Lender to prepare and file financing statements,
continuation statements and financing statement amendments in such form as
Lender may reasonably require to perfect or continue the perfection of this
Security Instrument and Borrower agrees, if Lender so requests, to execute and
deliver to Lender such financing statements, continuation statements and
amendments.  Borrower shall pay all filing costs and all costs and expenses of
any record searches for financing statements and/or amendments that Lender
reasonably may require.




F.

Section 4(b) is changed to read as follows:




(b)

Until Lender gives notice to Borrower of Lender's exercise of its rights under
this Section 4, Borrower shall have all rights, power and authority granted to
Borrower under any Lease (except as otherwise limited by this Section or any
other provision of this Instrument), including the right, power and authority to
modify the terms of any Lease or extend or terminate any Lease.  Upon the
occurrence and during the continuance of an Event of Default, the permission
given to Borrower pursuant to the preceding sentence to exercise all rights,
power and authority under Leases shall automatically terminate.  Borrower shall
comply with and observe Borrower's obligations under all Leases, including
Borrower's obligations pertaining to the maintenance and disposition of tenant
security deposits.

 

G.

Except in a case where Lender in its discretion determines that an emergency
exists, Lender may take actions specified in Section 12(a) only if Lender has
provided Borrower with Notice of Borrower's failure to perform any of its
obligations under this Instrument or any other Loan Document and Borrower does
not cure the failure within 10 days after such Notice.  If Lender so determines
that an emergency exists, Lender shall notify Borrower of the action taken
within ten days after the action is taken.




H.

Section 11(f) is deleted and replaced with the following:




(f) subdivide or otherwise split any tax parcel constituting all or any part of
the Mortgaged Property without the prior consent of Lender, which consent shall
not be unreasonably withheld.




I.

The first sentence of Section 13(a) is deleted and replaced with the following:




Lender, its agents, representatives, and designees may make or cause to be made
entries upon and inspections of the Mortgaged Property (including environmental
inspections and tests) during normal business hours, or at any other reasonable
time upon at least 48 hours prior written notice to Borrower.




J.

The last sentence of Section 14(b) is deleted.




K.

Sections 14(c)(iii) and 14(d)(ii) are modified to read as follows:




(c)(iii)

 a statement that identifies all owners of any interest in Borrower and each
general partner in Borrower, and confirming that the ownership of each other
Controlling Entity has not changed in a manner that violates Section 21 of this
Instrument;




(d) (ii)

a quarterly or year to date income and expense statements for the Mortgaged
Property relating to a quarterly period ending no later than 45 days before the
request;




L.

For purposes of Section 14(b) through (e), Borrower shall be deemed to have
delivered any statement or document "upon Lender's request" if Borrower has
delivered the document promptly following Lender's request.




M.

Notwithstanding Section 14(f) or (g), unless an Event of Default has occurred
and is continuing, Lender may require that the financial statements required by
Sections 14(b), 14(c)(i) and 14(c)(ii) be audited, but may not require that any
other financial statements required by Section 14 be audited.  Certification of
a statement by the chief financial officer of the entity that is the subject of
the statement or, in the case of a partnership, the chief financial officer of
the general partner, will be acceptable to Lender as certification by an
individual having authority to bind Borrower.




N.

Section 15(b) is deleted and replaced with the following:




(b)

Subject to the provisions of Section 15(c) and Section 19(b), Borrower shall pay
the expenses of operating, managing, maintaining and repairing the Mortgaged
Property (including insurance premiums, utilities, repairs and replacements)
before the last date upon which each such payment may be made without any
penalty or interest charge being added.




O.

So long as Borrower is contesting the amount and validity of any Imposition
other than insurance premiums diligently and in good faith as described in
Section 15(d) and all of the conditions specified in clauses (i) through (iv) of
Section 15(d) are satisfied, Lender will refrain from applying Imposition
Deposits to payment of the contested Imposition.




P.

Section 16 is modified to read as follows:




16.

LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the extent provided in
Section 21, the grant, creation or existence of any mortgage, deed of trust,
deed to secure debt, security interest or other lien or encumbrance (a “Lien”)
on the Mortgaged Property (other than (i) the lien of this Instrument, and (ii)
the Subordinate Debt defined in Section RR of Exhibit B to this Instrument), or
on certain ownership interests in Borrower, whether voluntary, involuntary or by
operation of law, and whether or not such lien has priority over the lien of
this Instrument, is a “Transfer” which constitutes an Event of Default and
subjects Borrower to personal liability under the Note.




Q.

The following is added to the end of Section 17(f):




, and (iv) in connection with repairs to the Mortgaged Property which are
required to address life safety issues or that result in the displacement of
tenants occupying less than ten percent of the occupied units at the Mortgaged
Property at any one time.




R.

For purposes of Section 18(b), "pre-packaged supplies, cleaning materials and
petroleum products customarily used in the operation and maintenance of
comparable multifamily properties" shall include, without limitation, pool, spa,
maintenance and gardening materials.




S.

The second sentence of Section 18(c) is modified to read as follows:




Borrower shall not lease or allow the sublease or use of all or any portion of
the Mortgaged Property to any tenant or subtenant for nonresidential use by any
user that, in the ordinary course of its business, would be reasonably expected
to cause or permit any Prohibited Activity or Condition.




T.

For purposes of Section 18(d), Borrower shall only be obligated to pay
out-of-pocket expenses incurred by Lender in connection with the monitoring and
review of an O&M Program and Borrower's performance to the extent such expenses
are reasonable.




U.

Borrower's representation and warranty in Section 18(e)(iv) regarding
requirements for notification regarding releases of Hazardous Materials shall
relate only to such releases, if any, at the Mortgaged Property.




V.

Section 18(e)(iii) is modified by inserting the following at the beginning
thereof:




(iii)

except to the extent previously disclosed by Borrower to Lender in writing,




W.

Section 18(e)(v) is modified to read as follows:




(v)

to the best of Borrower's knowledge after reasonable and diligent inquiry, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passing of time or the giving of notice would reasonably be expected to
constitute, noncompliance with the terms of any Environmental Permit;




X.

Section 18(f)(ii) is deleted and replaced with the following:




(ii)

Borrower’s receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any Governmental Authority or other person
with regard to present or future alleged Prohibited Activities or Conditions,
affecting the Mortgaged Property or any other property of Borrower that is
adjacent to the Mortgaged Property;




Y.

Section 18(g) is modified to read as follows:




(g)

Borrower shall pay promptly the costs of any environmental inspections, tests or
audits, a purpose of which is to identify the extent or cause of or potential
for a Prohibited Activity or Condition ("Environmental Inspections") required by
Lender in connection with or in preparation for any foreclosure or deed in lieu
of foreclosure.  Borrower shall also pay promptly the reasonable costs of any
Environmental Inspections required by Lender in connection with, or as a
condition of Lender's consent to any Transfer under Section 21, or required by
Lender following a reasonable determination by Lender that Prohibited Activities
or Conditions may exist.  Any such costs incurred by Lender (including the fees
and out-of-pocket costs of attorneys and technical consultants whether incurred
in connection with any judicial or administrative process or otherwise) which
Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in Section 12. The results of all Environmental
Inspections made by Lender in connection with or in preparation for any
foreclosure or deed in lieu of foreclosure shall at all times remain the
property of Lender and Lender shall have no obligation to disclose such results
to or otherwise make such results available to Borrower or any other party.
 Lender will make available to Borrower the results of all other Environmental
Inspections made by Lender.  Lender hereby reserves the right, and Borrower
hereby expressly authorizes Lender, to make available to any party, including
any prospective bidder at a foreclosure sale of the Mortgaged Property, the
results of any Environmental Inspections made by or for Lender with respect to
the Mortgaged Property.  Borrower consents to Lender notifying any party (either
as part of a notice of sale or otherwise) of the results of any Environmental
Inspections made by or for Lender.  Except in the case of an Environmental
Inspection performed in connection with a foreclosure or deed in lieu of
foreclosure, or a disclosure of Environmental Inspection results that Lender is
required by law to make, Lender shall notify Borrower of its intention to
disclose such information and shall give Borrower ten days to provide
supplemental information, explanations or corrections to accompany the
disclosure. Borrower acknowledges that Lender cannot control or otherwise assure
the truthfulness or accuracy of the results of any Environmental Inspections
made by or for Lender and that the release of such results to prospective
bidders at a foreclosure sale of the Mortgaged Property may have a material and
adverse effect upon the amount which a party may bid at such sale.  Borrower
agrees that Lender shall have no liability whatsoever as a result of delivering
the results of any of its Environmental Inspections to any third party, and
Borrower hereby releases and forever discharges Lender from any and all claims,
damages, or causes of action, arising, out of, connected with or incidental to
the results of, the delivery of any Environmental Inspections made by or for
Lender.




Z.

Lender shall not commence Remedial Work under the second sentence of Section
18(h) unless Lender has given Borrower notice of its intention to do so and
Borrower has not begun performing the Remedial Work within 10 days after such
notice.




AA.

The following sentence is added at the end of Section 18(j):




However, Borrower shall have no obligation to indemnify any of the foregoing
parties to the extent that the proceedings, claims, damages, penalties or costs
arise out of the gross negligence or willful misconduct of Lender, any prior
owner or holder of the Note, the Loan Servicer or any prior Loan Servicer.




BB.

Section 18(k) is deleted and replaced with the following:




Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees.  However, any Indemnitee may elect to defend any
claim or legal or administrative proceeding at the Borrower’s expense.




CC.

For purposes of Section 19(d), an insurance company will be acceptable to Lender
if it has a rating in Best's Key Rating Guide of at least "A-" and a financial
size category of at least "v".




DD.

Section 19(g) is deleted and replaced with the following:




(g)

Notwithstanding any provision to the contrary in this Section 19, as long as no
Event of Default, or any event which, with the giving of Notice or the passage
of time, or both, would constitute an Event of Default, has occurred and is
continuing,




(i)

in the event of a casualty resulting in damage to the Mortgaged Property which
will cost $250,000 or less to repair, the Borrower shall have the sole right to
make proof of loss, adjust and compromise the claim and collect and receive any
proceeds directly without the approval or prior consent of the Lender so long as
the insurance proceeds are used solely for the Restoration of the Mortgaged
Property; and




(ii) 

in the event of a casualty resulting in damage to the Mortgaged Property which
will cost more than $250,000 but less than $500,000 to repair, the Borrower is
authorized to make proof of loss and adjust and compromise the claim without the
prior consent of Lender, and Lender shall hold the applicable insurance proceeds
to be used to reimburse Borrower for the cost of Restoration of the Mortgaged
Property and shall not apply such proceeds to the payment of sums due under this
Instrument.




EE.

For purposes of Section 19(i), Lender shall automatically succeed to rights of
Borrower in and to insurance policies and unearned premiums only to the extent
permitted by the applicable policies and insurance companies.




FF.

Section 21(e)(ii) is modified to read as follows:




(ii)

if Borrower is a limited partnership, a Transfer of (A) any general partnership
interest (except for a Transfer to a Qualified REIT Subsidiary, as defined in
Section 856(i)(2) of the Internal Revenue Code of 1986, of Apartment Investment
and Management Company, a Maryland corporation or to a Qualified REIT
Subsidiary, as defined in Section 856(1)(i) of the Internal Revenue Code of
1986, 100% owned by AIMCO OP), or (B) limited partnership interests in Borrower
that would cause the Initial Owners of Borrower to own less than 51% of all
limited partnership interests in Borrower;




GG.

New Sections 21(c)(viii), 21(c)(ix), 21(c)(x), and 21(c)(xi) are added, as
follows:




(viii)

The Transfer of any limited or general partnership interests in Borrower
provided no Change of Control [as defined in new Section 21(g)] occurs as a
result of such Transfer.




(ix)

The Transfer of shares of common stock, limited partnership interests or other
beneficial or ownership interests or other forms of securities in AIMCO REIT or
AIMCO OP, and the issuance of all varieties of convertible debt, equity and
other similar securities of AIMCO REIT or AIMCO OP, and the subsequent Transfer
of such securities; provided, however, that no Change of Control occurs as a
result of such Transfer, either upon such Transfer or upon the subsequent
conversion to equity of such convertible debt or other securities.




(x)

The issuance by AIMCO REIT or AIMCO OP of additional common stock, limited
partnership interests or other beneficial or ownership interests, convertible
debt, equity and other similar securities, and the subsequent Transfer of such
convertible debt or securities; provided, however, that no Change of Control
occurs as the result of such Transfer, either upon such Transfer or upon the
subsequent conversion to equity of such convertible debt or other securities.




(xi)

So long as AIMCO REIT owns 100% of the stock of AIMCO-LP, Inc., a Transfer of
limited partnership interests that results in AIMCO-LP, Inc. owning not less
than 50.1% of the limited partnership interests in AIMCO OP.




HH.

Section 21(c)(ix) shall apply only to a Transfer of an interest in a Controlling
Entity that is prohibited by Section 21(e)(viii).




II.

A new Section 21(g) is added, as follows:




(g)

For purposes of this Section 21, the following terms shall be defined as
follows:




(i)

"Change of Control" shall mean the earliest to occur of:

(A)

the date an Acquiring Person becomes (by acquisition, consolidation, merger or
otherwise), directly or indirectly, the beneficial owner of more than forty
percent (40%) of the total Voting Equity Capital of AIMCO REIT then outstanding,
or




(B)

the date on which AIMCO REIT shall cease to hold (whether directly or indirectly
through a wholly owned intermediary entity such as AIMCO-LP, Inc. or AIMCO-GP,
Inc.) at least 50.1% of the limited partnership interests in AIMCO OP, or




(C)

the date on which AIMCO REIT shall cease for any reason to hold (whether
directly or indirectly) (1) the interests in the Managing General Partner held
as of the date of this Instrument (as evidenced by organizational charts and
documents submitted to Lender as of such date) and (2) the Controlling
Interest(s) in the Borrower, or




(D)

the replacement (other than solely by reason of retirement at age sixty-five or
older, death or disability) of more than 50% (or such lesser percentage as is
required for decision making by the board of directors of trustees, if
applicable) of the members of the board of directors (or trustee, if applicable)
of AIMCO REIT over a one-year period where such replacement shall not have been
approved by a vote of at least a majority of the board of directors (or
trustees, if applicable) of AIMCO REIT then still in office who either were
members of such board of directors (or trustees, if applicable) at the beginning
of such one ­year period or whose election as members of the board of directors
(or trustees, if applicable) was previously so approved.




(ii)

"Acquiring Person" shall mean a "person" or group of "persons" within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended.  However, notwithstanding the foregoing, “Acquiring Person” shall not
be deemed to include any member of the Borrower Control Group unless such member
has, directly or indirectly, disposed of, sold or otherwise transferred to, or
encumbered or restricted (whether by means of voting trust agreement or
otherwise) for the benefit of an Acquiring Person, all or any portion of the
Voting Equity Capital of AIMCO REIT directly or indirectly owned or controlled
by such member or such member directly or indirectly votes all or any portion of
the Voting Equity Capital of AIMCO REIT, directly or indirectly, owned or
controlled by such member for the taking of any action which, directly or
indirectly constitutes or would result in a Change of Control, in which event
such member of the Borrower Control Group shall be deemed to constitute an
Acquiring Person to the extent of the Voting Equity Capital of AIMCO REIT owned
or controlled by such member.




(iii)

"Borrower Control Group" shall mean a majority of the board of directors of
AIMCO REIT.




(iv)

A "Person" shall mean an individual, an estate, a trust, a corporation, a
partnership, a limited liability company or any other organization or entity
(whether governmental or private).




(v)

"Security" shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.




(vi)

"Controlling Interest(s)" shall mean:




(A)

with respect to a partnership, such majority and/or managing general partner
interests which, together with a majority of limited partnership interests if
necessary for consent purposes, vest in the holder of such interests the sole
power, right and authority to control the day to day operations of the Borrower;
including, without limitation, the authority to manage, operate and finance the
Mortgaged Property,




(B)

with respect to a corporation, the number of shares which entitle the holder to
elect a majority of the board of directors of the Borrower, and




(C)

with respect to a limited liability company, such majority and/or managing
member interests as vest in the holder of such interests the sole power, right
and authority to control the day to day operations of the Borrower; including,
without limitation, the authority to manage, operate and finance the Mortgaged
Property.




(vii)

"AIMCO REIT" shall mean Apartment Investment and Management Company, a
corporation organized and existing under the laws of the State of Maryland.




(viii)

"AIMCO OP" shall mean AIMCO Properties, L.P., a limited partnership organized
and existing under the laws of the State of Delaware.




(ix)

"Managing General Partner" shall mean the entity executing this Instrument on
behalf of the Borrower and/or its successors or assigns in interest.


(x)

 “Voting Equity Capital” shall mean Securities of any class or classes, the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the board of directors (or Persons performing similar
functions).




JJ.  Section 21(f)(vi) is modified to replace clause (A) with the following:




(A) the execution by Borrower, Guarantor, the transferee, and any new guarantor
of Lender’s then-standard assumption agreement that, among other things, (1)
requires the transferee to perform all obligations of Borrower set forth in the
Note, this Instrument and any other Loan Documents, (2) if Borrower has provided
Lender with a current environmental report pertaining to the Mortgaged Property
establishing to Lender’s reasonable satisfaction that no Prohibited Activities
or Conditions exist, releases the transferor Borrower and the original Guarantor
from liability under Section 18 of this Instrument other than for conditions
that may have existed prior to the date of the transfer, and (3) may require
that the transferee comply with any provisions of this Instrument or any other
Loan document that previously may have been waived or modified by Lender.




KK.

Section 21(h) is hereby added as follows:

 

(h)

Lender shall consent to a one-time substitution of the Mortgaged Property for
another multifamily apartment rental property (the "Substitution"), which shall
not result in an adjustment to the rate at which the Indebtedness secured by
this Instrument bears interest provided that Borrower has satisfied each of the
following requirements:




(i)

there shall exist no Event of Default uncured within any applicable grace
period.




(ii)

the loan to value ratio with respect to the substituted property (the
"Substituted Property") at the time of the proposed Substitution is not greater
than the lesser of (A) the loan to value ratio of the Mortgaged Property which
exists as of the date hereof, or (B) the then current loan to value ratio of the
Mortgaged Property at the time of any such Substitution based on an MAI
appraisal (prepared by an appraiser acceptable to Lender and paid for by
Borrower) at the time of any such Substitution. (As used herein, "loan to value
ratio” means the ratio of (A) the outstanding principal balance of the
Indebtedness to (B) the value of the Substituted Property as determined by
Lender in its discretion, expressed as a percentage);




(iii)

the debt service coverage ratio with respect to the Substituted Property for the
last twelve full months preceding the proposed Substitution is not less than the
greater of (A) the debt service coverage ratio for the Mortgaged Property which
exists as of the date hereof, or (B) the then current debt service coverage
ratio for the Mortgaged Property at the time of any such Substitution.  (As used
herein, the term "debt service coverage ratio" means the ratio of (1) the annual
net operating income from the Substituted Property's operations during the
preceding twelve month period which is available for repayment of debt, after
deducting reasonable and customary operating expenses, to (2) the annual
principal and interest payable under the Note);




(iv)

any such Substitution shall be approved only following the date which is ten
years from the date of this Instrument;




(v)

Lender shall have received an environmental report on the Substituted Property
showing that no Phase II environmental report is required;




(vi)

Lender shall have received an engineering report on the Substituted Property
showing that there are at least ten (10) years of useful life remaining with
respect to the Substituted Property;




(vii)

Lender shall have received the amount of Lender's out-of-pocket costs
(including, without limitation, reasonable Attorneys' Fees and the costs of
engineering reports, appraisals and environmental reports) incurred in reviewing
the Substitution request and implementing the Substitution;




(viii)

Lender shall have received a new currently dated mortgagee's title insurance
policy in the form and containing the exceptions acceptable to Lender according
to its standards for title insurance policies in place at the time of the
Substitution, insuring the mortgage secured by the Substituted Property;




(ix)

Lender shall have received a currently dated survey of the Substituted Property,
acceptable to Lender in accordance with its standards and requirements for
surveys in place at the time of the substitution;




(x)

The physical condition, location and other aspects of the Substituted Property
shall be substantially comparable to the Mortgaged Property as determined by
Lender in its reasonable discretion;




(xi)

If the Substitution is approved, (A) Borrower shall have executed and delivered
to Lender for recordation an amendment to this Instrument in form and substance
acceptable to Lender in its discretion, substituting the Substituted Property
for the Mortgaged Property; and (B) Borrower shall have executed and delivered
such additional documentation, including without limitation new Uniform
Commercial Code Financing Statements, as Lender may reasonably require to grant
Lender a perfected first lien and security interest in the Substituted Property
and to otherwise implement the Substitution in accordance with this Section.




LL.

Section 22(a) is modified to read as follows:




(a)

any failure by Borrower to pay or deposit (i) any payment of principal or
interest or any Imposition Deposit within three days after it is due, or (ii)
any other amount required by the Note, this Instrument, or any other Loan
Document when due.




MM.

Section 22(e) is deleted and replaced with the following:




(e)

Intentionally omitted.




NN. Section 22(l) is deleted and replaced with the following:




(l)

any of Borrower’s representations and warranties in this Instrument is knowingly
false or misleading in any material respect.




OO.

Section 28 shall obligate Borrower to provide only such further assurances as
Lender reasonably may require.




PP.

The words "Except as otherwise disclosed to Lender in writing, before the date
of this Instrument" are added at the beginning of the second sentence of Section
39.




QQ.

Section 30(b) is deleted and replaced with the following:




(b)

Borrower agrees that any controversy arising under or in relation to the Note,
this Instrument, or any other Loan Document shall be litigated exclusively in
the Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to the Note, any
security for the Indebtedness, or any other Loan Document.  Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.




RR.

Section 48. Subordinate Debt is added as follows:




48.

SUBORDINATE DEBT.  Borrower may incur indebtedness other than the Indebtedness
provided each of the following terms and conditions are satisfied:




(a)

any such indebtedness ("Subordinate Debt") shall be incurred by Borrower solely
for or in respect of the operation of the Mortgaged Property in the ordinary
course of business as a residential apartment rental project.  Such Subordinate
Debt shall be and remain payable to, held by, and in favor of only an “AIMCO
Subordinate Lender”, which shall be defined as: AIMCO REIT, AIMCO OP or any
entity in which AIMCO REIT or AIMCO OP holds Controlling Interest(s), whether
directly or indirectly, and which entity shall have a term of existence not
expiring prior to 10 years after the maturity date of the Note;




(b)

except (1) as set forth in Subsection (c), or (2) for any debt secured by an
ownership interest in Borrower, any such Subordinate Debt shall be unsecured,
and shall not be evidenced by a note or any like instrument;




(c)

any Subordinate Debt may be evidenced by a note  and/or secured by a lien on the
Mortgaged Property and/or the other assets of Borrower provided that:




(i)

the total debt service coverage ratio with respect to the Mortgaged Property
after the proposed Subordinate Debt is incurred and/or secured by the Mortgaged
Property will equal at least a ratio of 1.10:1, as determined by Lender in its
reasonable discretion. (As used herein, the term "total debt service coverage
ratio" means the ratio of (A) the annual net operating income from the Mortgaged
Property during the preceding 12 month period which is available for repayment
of debt, after deducting reasonable and customary operating expenses, to (B) the
aggregate annual principal and interest payable under the Note, the proposed
Subordinate Debt and any other then existing Subordinate Debt encumbering the
Mortgaged Property);




(ii)

the principal amount of such Subordinate Debt, together with the Indebtedness
and all other Subordinate Debt then encumbering the Mortgaged Property, shall
not exceed 85% of the value of the Mortgaged Property at the time the Borrower
incurs the proposed Subordinate Debt, as determined by Lender, in Lender’s sole
discretion;




(iii)

any note and security instrument evidencing or securing such Subordinate Debt
(A) shall by its terms be expressly subordinate to the Indebtedness and to all
amendments, extensions and renewals thereof; (B) shall provide that the AIMCO
Subordinate Lender cannot exercise its remedies for a default under such
Subordinate Debt without the prior written consent of the Lender; (C) shall
provide that, so long as the Indebtedness is outstanding, all payments under any
such note and/or security therefor shall accrue if the same are unpaid; (D)
shall provide that payments shall be made in the following order:  (1) amounts
due with respect to the operation and maintenance of the Mortgaged Property,
including, without limitation, all monthly installments of principal and
interest on the Indebtedness and any other operating expenses, capital expenses
and tax and insurance payments, (2) amounts due with respect to any Subordinate
Debt which is secured by a lien on the Mortgaged Property, and (3) amounts due
with respect to any Subordinate Debt not secured by a lien on the Mortgaged
Property; (E) shall provide that the AIMCO Subordinate Lender shall provide
Lender with notice of any default under the Subordinate Debt not cured within
any applicable grace period at the same time it provides such notice to the
Borrower; and (F) shall prominently state that the instrument and the
Subordinate Debt are not assignable or otherwise transferable except to another
AIMCO Subordinate Lender;




(iv)

Borrower delivers to Lender evidence in writing that the Subordinate Debt loan
documents, the total debt service coverage ratio and the aggregate loan to value
ratio limitations set forth herein comply in all respects with the provisions of
this Section; and




(v)

Borrower's incurring of Subordinate Debt and, if applicable, placement of a
subordinate lien on the Mortgaged Property securing such Subordinate Debt shall
not constitute an Event of Default under this instrument.




(d)

Borrower and the AIMCO Subordinate Lender shall execute such instruments and
documents in connection with the status of such Subordinate Debt as Lender shall
from time to time reasonably request, such document to be in the form of the
subordination agreement attached hereto as Appendix 1. Borrower shall bear any
and all expenses necessary in connection with its compliance with the provisions
of this subsection (d), including, without limitation, reasonable Attorneys'
Fees.




SS.

Section 37 is modified by deleting: “; provided, however, that in the event of a
Transfer prohibited by or requiring Lender's approval under Section 21, any or
some or all of the Modifications to Instrument set forth in Exhibit B (if any)
may be modified or rendered void by Lender at Lender’s option by notice to
Borrower and the transferee(s)”. Except for Section TT below and except for the
definitions of the terms used in Section TT and not defined therein, the
modifications set forth in this Exhibit B shall be null and void unless title to
the Mortgaged Property is vested in an entity whose Controlling Interest(s) are
directly or indirectly held by AIMCO REIT or AIMCO OP.




TT.

Section 49. AIMCO- Held Subordinate Debt is added as follows:




49.    AIMCO-HELD SUBORDINATE DEBT.  In connection with a Transfer of the
Mortgaged Property which has been consented to by Lender pursuant to Section
21(c), and provided that no Change of Control of Borrower has occurred prior to
such Transfer, the proposed transferee (the “New Borrower”) may incur
indebtedness, other than the Indebtedness and such other indebtedness as is
permitted under the terms of this Instrument, secured by a lien upon the
Mortgaged Property, provided each of the following terms and conditions are
satisfied:




(a)

any such indebtedness ("AIMCO-Held Subordinate Debt") shall be incurred by the
New Borrower solely in connection with its purchase of  the Mortgaged Property;




(b)

The AIMCO-Held Subordinate Debt (and any and all documents evidencing such
Subordinate Debt) shall be and remain held by and in favor of an AIMCO
Subordinate Lender;




(c)

on the date of the Transfer, Lender and the AIMCO Subordinate Lender shall
execute and record among the applicable land records a subordination agreement
in the form of the subordination agreement attached hereto as Appendix 1, or at
Lender’s option in substantially the form of any subordination agreement which
may have been entered into by and between Lender (or predecessor to Lender’s
interest hereunder) and any entity in which AIMCO REIT or AIMCO OP holds
Controlling Interest(s), whether directly or indirectly, prior to the Transfer
and whether or not in connection with the Mortgaged Property, with such
modifications as Lender reasonably requires; provided, however, that (i) the
AIMCO Subordinate Lender shall have the right to further sell or otherwise
transfer the AIMCO-Held Subordinate Debt to AIMCO REIT, AIMCO OP or any entity
in which AIMCO REIT or AIMCO OP holds Controlling Interest(s), whether directly
or indirectly, and (ii) the AIMCO Subordinate Lender shall have the right,
without Lender’s consent, to accept a Transfer of title to the Mortgaged
Property from Borrower by (A) deed in lieu of foreclosure or (B) a foreclosure
which results in AIMCO Subordinate Lender or an entity in which AIMCO REIT or
AIMCO OP hold Controlling Interest(s), directly or indirectly, holding title to
the Mortgaged Property, in satisfaction of the AIMCO-Held Subordinate Debt, and
such Transfer shall not constitute an Event of Default under this Instrument.
 As a prerequisite to foreclosure in satisfaction of the AIMCO-Hold Subordinate
Debt, AIMCO Subordinate Lender shall provide Lender with thirty (30) days prior
written notice of the commencement of such foreclosure.  Lender shall
acknowledge its receipt of such notice in writing within ten (10) business days,
and with such acknowledgement shall provide an estimate of the reasonable fees
and expenses it expects to incur in connection with the foreclosure.  AIMCO
Subordinate Lender shall deposit such estimated sum in escrow with Lender or a
representative designated by Lender.  Promptly upon the conclusion of the
foreclosure, any excess sums not expended shall be returned to AIMCO Subordinate
Lender or AIMCO Subordinate Lender shall pay to Lender the amount by which the
Lender’s actual reasonable expenditures exceed the deposited sum.




(d)

the combined debt service coverage ratio with respect to the Mortgaged Property
after the proposed AIMCO-Held Subordinate Debt is incurred will equal at least a
ratio of 1.10:1, as determined by Lender in its reasonable discretion (if the
AIMCO-Held Subordinate Debt requires a balloon payment, such payment cannot be
due prior to the Maturity Date of the Note.); and Lender has advised the
Borrower and New Borrower in writing of such determination prior to the
Transfer;




(e)

the principal amount of the AIMCO-Held  Subordinate Debt, together with the
Indebtedness and all other Subordinate Debt then encumbering the Mortgaged
Property, shall not exceed  85% of the value of the Mortgaged Property at the
time the Borrower incurs the proposed AIMCO-Held Subordinate Debt, as determined
by Lender in its sole discretion; and Lender has advised the Borrower and New
Borrower in writing of such determination prior to the Transfer;




(f)

(i) not less than 40 days prior to the Transfer, the New Borrower must have
submitted to Lender or, if Lender is then Freddie Mac, to a party designated by
Freddie Mac (the “Designated Seller”), a complete and accurate application,
together with all required supporting documentation including a written term
sheet specifying all of the terms of the proposed AIMCO-Held Subordinate Debt,
for a subordinate mortgage loan in the principal amount of the proposed
AIMCO-Held Subordinate Debt (the “Subordinate Loan”); and (ii) 10 days prior to
the Transfer, Lender or the Designated Seller must have failed to issue to the
proposed transferee a written commitment to provide the Subordinate Loan at an
interest rate and upon terms at least as favorable to the proposed transferee as
those of the proposed AIMCO-Held Subordinate Debt (and if such commitment is
issued, Lender or the Designated Seller shall provide financing to the New
Borrower in the amount of the proposed AIMCO-Held Subordinate Loan);  and




(g)

Borrower has paid all costs and expenses incurred by Lender in connection with
the AIMCO-Held Subordinate Debt, including, without limitation, a review fee
equal to 0.1% of the outstanding principal balance of the Loan and reasonable
attorneys' fees.




Notwithstanding anything in this Instrument which may be deemed to be to the
contrary, (i) AIMCO Subordinate Lender shall have the right to sell or otherwise
transfer the AIMCO-Held Subordinate Debt to AIMCO REIT, AIMCO OP or any entity
in which AIMCO REIT or AIMCO OP holds Controlling Interest(s), whether directly
or indirectly, and (ii) shall have the right, without Lender’s consent, to
accept a Transfer of title to the Mortgaged Property from Borrower by
deed-in-lieu of foreclosure or a foreclosure which results in AIMCO Subordinate
Lender or an entity in which AIMCO REIT or AIMCO OP hold Controlling
Interest(s), directly or indirectly, holding title to the Mortgaged Property, as
more specifically set forth above. Such Transfer shall not constitute an Event
of Default under this Instrument, and this entire Exhibit B shall automatically
be reinstated in its entirety including and without limitation, Sections RR and
TT.

















APPENDIX 1 TO SECURITY INSTRUMENT




SUBORDINATION AND INTERCREDITOR AGREEMENT

THIS SUBORDINATION AND INTERCREDITOR AGREEMENT ("Agreement") made as of the
_____ day of __________________, ________, by and between
_______________________________________, a __________________________, having an
office at ___________________________________________ (hereinafter referred to
as the "Subordinate Mortgagee") and _______________________________________, a
__________________________ having an office at
___________________________________________ (hereinafter referred to as the
"Senior Mortgagee").







WITNESSETH:




WHEREAS, the Senior Mortgagee is the owner and holder of that certain mortgage
described on Exhibit A attached hereto (said mortgage, and any extensions,
modifications, substitutions and consolidations thereof, being hereinafter
referred to as the "Senior Mortgage"),  covering the
____________________________ estate of _________________________ (the
"Borrower") in certain premises located in the County of _____________________
and State of

___________________, as more particularly described on Exhibit B attached hereto
and made a part hereof, together with all improvements located thereon
(collectively, the "Mortgaged Property"), and the note secured thereby (said
note, and any extensions, modifications or substitutions thereof, being
hereinafter referred to as the "Senior Note"), evidencing and securing, a
certain loan made by the Senior Mortgagee to the Borrower (the "Senior Loan");
and




WHEREAS, the Borrower is about to execute and deliver to the Subordinate
Mortgagee

(i) a note (said note, and any extensions, modifications or substitutions
thereof, being hereinafter referred to as the "Subordinate Note") in the
principal sum of _______________________________________Dollars
($________________); (ii) a subordinate mortgage (said mortgage, and any
extensions, modifications, substitutions and consolidations thereof, being
hereinafter referred to as the "Subordinate Mortgage") securing said Subordinate
Note; and (iii) a collateral assignment of leases and rents covering the
Mortgaged Property, evidencing and securing a certain subordinate loan to be
made by the Subordinate Mortgagee to the Borrower (the "Subordinate Loan"); and




WHEREAS, the Subordinate Mortgage is intended to be recorded immediately prior
to this Agreement in the office of ___________ County, State of ___________; and




WHEREAS, the Senior Mortgagee is unwilling to allow the Borrower to further
encumber the Mortgaged Property with the Subordinate Mortgage unless the
Subordinate Mortgage is subordinated to the Senior Mortgage in the manner
hereinafter set forth;




NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Subordinate Mortgagee and the
Senior Mortgagee hereby agree as follows:




(1)

The Subordinate Mortgage, any other document evidencing, securing or

guaranteeing the indebtedness secured by the Subordinate Mortgage or otherwise
executed in connection with the Subordinate Mortgage (collectively, together
with any extensions, refinancing, modifications, substitutions or consolidations
thereof, being hereinafter collectively referred to as the "Subordinate Loan
Documents") and all advances made thereunder are hereby, and shall continue to
be, subject and subordinate in lien and in payment to the lien and payment of
the Senior Mortgage and any other document evidencing, securing or guaranteeing,
the indebtedness secured by the Senior Mortgage or otherwise executed in
connection with the Senior Mortgage (collectively, together with any extensions,
refinancing, modifications, substitutions or consolidations thereof, being
hereinafter collectively referred to as the "Senior Loan Documents") and all
advances made thereunder without regard to the application of such advances,
together with all interest, prepayment premiums and all other sums due under the
Senior Loan Documents.  All of the terms, covenants and conditions of the
Subordinate Mortgage and the Subordinate Loan Documents are hereby, and shall
continue to be, subordinate to all of the terms, covenants and conditions of the
Senior Mortgage and the Senior Loan Documents.  The foregoing shall apply,
notwithstanding the availability of other collateral to the Senior Mortgagee or
the actual date and time of execution, delivery, recordation, filing or
perfection of the Senior Mortgage or the Subordinate Mortgage, or the lien or
priority of payment thereof, and notwithstanding the fact that the Senior Loan
or any claim for the Senior Loan is subordinated, avoided or disallowed, in
whole or in part, under Title 11 of the United States Code (the "Bankruptcy
Code") or other applicable federal or state law.  In the event of a proceeding,
whether voluntary or involuntary, for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the Bankruptcy
Code or other applicable federal or state law, the Senior Loan shall include all
interest accrued on the Senior Loan, in accordance with and at the rates
specified in the Senior Loan Documents, both for periods before and for periods
after the commencement of any of such proceedings, even if the claim for such
interest is not allowed pursuant to applicable law.




(2)

In addition, without limiting the foregoing, the Subordinate Mortgagee agrees
that all rights of the Subordinate Mortgagee under the Subordinate Mortgage or
under the Subordinate Loan Documents in and to the Mortgaged Property and the
proceeds thereof including assignments of leases and rents, issues and profits
and the rights with respect to insurance proceeds and condemnation awards) shall
be expressly subject and subordinate:




(a)

to the rights of the Senior Mortgagee in and to the Mortgaged Property and the
proceeds thereof (including assignments of leases and rents, issues and profits
and rights with respect to insurance proceeds and condemnation awards) on the
terms set forth in the Senior Mortgage and the Senior Loan Documents; and




(b)    to any and all advances made and other expenses incurred under, and as
permitted in, the Senior Mortgage and the Senior Loan Documents.




(3)

The Subordinate Mortgagee hereby represents and warrants that (a) it is now the
owner and holder of the Subordinate Mortgage; (b) the Subordinate Mortgage is
now in full force and effect; (c) the Subordinate Mortgage has not been modified
or amended; (d) the Borrower is not in default in the observance and/or
performance of any of the obligations thereunder required to be observed and
performed by the Borrower; (e) no event has occurred, which, with the passing of
time or the giving of notice or both would constitute a default thereunder; (f)
all payments due thereon to and including the date hereof, have been paid in
full; (g) the principal balance of the Subordinate Mortgage is as set forth on
Exhibit C hereto; (h) interest on the principal balance shall be calculated at
the annual rate of interest as set forth on Exhibit C hereto; (i) no scheduled
monthly payments under the Subordinate Note have been prepaid; and (j) any
rights of the Subordinate Mortgagee in and to the lien, estate or other interest
in the Mortgaged Property are not subject to the rights of any third parties by
way of subrogation, indemnification or otherwise.




(4)

   The Subordinate Mortgagee hereby agrees that so long as any sum shall remain
outstanding on the Senior Loan Documents:




(a)

The Subordinate Mortgagee shall simultaneously send to the Senior Mortgagee due
notice of all defaults under the Subordinate Loan Documents as well as copies of
all notices required to be delivered to the Borrower under the Subordinate Loan
Documents.  Notice under the Subordinate Mortgage shall not be deemed effective
until such notice has been received by the Senior Mortgagee.  The Senior
Mortgagee shall have the right, but shall not have any obligation whatsoever, to
cure any such default within ten (10) days after the expiration of the
applicable grace period permitted to the Borrower under the Subordinate Loan
Documents.




(b)

The Subordinate Mortgagee shall not, without the prior written consent of the
Senior Mortgagee take any Enforcement Action (hereinafter defined).  For the
purposes of this Agreement, the term "Enforcement Action" shall mean with
respect to the Subordinate Loan Documents, the acceleration of all or any part
of the indebtedness secured by the Subordinate Loan Documents, any foreclosure
proceedings, the exercise of any power of sale, the acceptance by the holder of
the Subordinate Mortgage of a deed or assignment in lieu of foreclosure, the
obtaining of a receiver, the seeking of default interest, the taking of
possession or control of the Mortgaged Property, the suing on the Subordinate
Note or any guaranty or other obligation contained in the Subordinate Loan
Documents, the exercising of any banker's lien or rights of set-off or
recoupment, the commencement of any bankruptcy, reorganization or insolvency
proceedings against the Mortgagor under any federal or state law, or the taking
of any other enforcement action against the Mortgaged Property;




(c)

In the event (i) the Senior Loan becomes due or is declared due and payable
prior to its stated maturity, (ii) the Subordinate Mortgagee receives any
prepayment of principal or interest, in part or in whole, under the Subordinate
Mortgage contrary to the terms of the Subordinate Loan Documents, (iii) Borrower
is in default under the Senior Loan Documents, or (iv) any payment,
distribution, division or application, partial or complete, voluntary or
involuntary, by operation of law or otherwise, by or on behalf of Borrower, or
of all or any part of the property, assets or business of the Borrower or the
proceeds thereof, in whatever form, is made to any creditor or creditors of the
Borrower or to any holder of indebtedness of the Borrower by reason of or in
connection with any liquidation, dissolution or other winding up of the Borrower
or its business, or any receivership or custodianship for the Borrower of all or
substantially all of its property, or any insolvency or bankruptcy proceedings
or composition or restructuring of any debts of Borrower or assignment for the
benefit of creditors or any proceeding by or against the Borrower for any relief
under any bankruptcy, reorganization or insolvency law or laws, federal or
state, or any law, federal or state, relating to the relief of debtors,
readjustment of indebtedness, reorganization, composition or extension, then,
and in any such event, any payment or distribution of any kind or character,
whether in cash, property or securities which shall be payable or deliverable
with respect to any or all of the Subordinate Loan shall be paid forthwith or
delivered directly to the Senior Mortgagee for application to the payment of the
Senior Loan to the extent necessary to make payment in full of all sums due
under the Senior Loan remaining unpaid after giving effect to any concurrent
payment or distribution to the Senior Mortgagee or, received by the Subordinate
Mortgagee, shall be held in trust by the Subordinate Mortgagee, for the benefit
of the Senior Mortgagee. In any such event, the Senior Mortgagee may, but shall
not be obligated to, demand, claim and collect any such payment or distribution
that would, but for these subordination provisions, be payable or deliverable
with respect to the Subordinate Loan.  Subordinate Mortgagee hereby grants to
Senior Mortgagee an irrevocable power of attorney coupled with an interest for
the purpose of exercising any and all rights and remedies available to Senior
Mortgagee pursuant to this Paragraph 4(c).  In the event of the occurrence of
(i), (ii) or (iii) above and until the Senior Loan shall have been fully paid
and satisfied and all of the obligations of the Borrower to the Senior Mortgagee
have been performed in full, no payment shall be made to or accepted by the
Subordinate Mortgagee in respect of the Subordinate Loan;




(d)

No tenant under any lease of any portion of the Mortgaged Property will

be made a party defendant in any foreclosure of the Subordinate Mortgage nor
 will any Enforcement Action or any other action be taken that would terminate
any leases or other rights held by or granted to or by third parties with
respect to the Mortgaged Property;




(e)

(i) If, after the consent required under paragraph 4(b) above has been obtained,
any action or proceeding shall be brought to foreclose the Subordinate Mortgage
or commence any other Enforcement Action, no portion of the rents, issues and
profits of the Mortgaged Property shall be collected except through a receiver
appointed by the court in which such foreclosure action or proceeding is
brought, after due notice of the application for the appointment of such
receiver shall have been given to the Senior Mortgagee and the rents, issues and
profits so collected by such receiver shall be applied first to the payment of
maintenance of taxes and insurance on the Mortgaged Property, and then to the
payment of principal and interest due and owing on the Senior Mortgage prior to
the payment, if any, of any principal or interest due and owing on the
Subordinate Mortgage; (ii) if during the pendency of any such foreclosure action
or proceeding, an action or proceeding shall be brought by the Senior Mortgagee
for the foreclosure of the Senior Mortgage and an application is made by the
Senior Mortgagee for an extension of such receivership for the benefit of the
Senior Mortgagee, all such rents, issues and profits held by such receiver as of
the date of such application shall be applied by the receiver solely for the
benefit of the Senior Mortgagee, and the Subordinate Mortgagee shall not be
entitled to any portion thereof until all sums due and owing pursuant to the
Senior Mortgage have been paid in full and applied as aforesaid; (iii) notice of
the announcement of any foreclosure of the Subordinate Mortgage shall be given
to the Senior Mortgagee and true copies of all notices thereof and papers served
or entered in such action shall be delivered to the Senior Mortgagee;




(f)

In the event the Senior Mortgagee shall release, for the purposes of restoration
of all or any part of the improvements on or within the Mortgaged Property, its
right, title and interest in and to the proceeds under policies of insurance
thereon, and/or its right, title and interest in and to any awards, or its
right, title and interest in and to other compensation made for any damages,
losses or compensation for other rights by reason of a taking in eminent domain,
the Subordinate Mortgagee shall release for such purpose all of its right, title
and interest, if any, in and to all such insurance proceeds, awards or
compensation and the Subordinate Mortgagee agrees that the balance of such
proceeds remaining shall be applied to the reduction of principal under the
Senior Mortgage, and if the Senior Mortgagee holds such proceeds, awards or
compensation and/or monitors the disbursement thereof, the Subordinate Mortgagee
agrees that the Senior Mortgagee shall also hold and monitor the disbursement of
such proceeds, awards and compensation to which the Subordinate Mortgagee is
entitled.  Nothing contained in this Agreement shall be deemed to require the
Senior Mortgagee, in any way whatsoever, to act for or on behalf of the
Subordinate Mortgagee or to

hold or monitor any proceeds, awards or compensation in trust for or on behalf
of the Subordinate Mortgagee, and all or any of such sums so held or monitored
may be commingled with any funds of the Senior Mortgagee;




(g)

If the Subordinate Mortgagee shall acquire by indemnification, subordination or
otherwise, any lien, estate, right or other interest in the Mortgaged Property,
that lien, estate, right or other interest shall be subordinate to the Senior
Mortgage as provided herein, and the Subordinate Mortgagee hereby waives any and
all rights it may acquire by subrogation or otherwise to the lien of the Senior
Mortgage or any portion thereof;




(h)

The Subordinate Mortgagee shall not pledge, assign, hypothecate, transfer,
convey or sell the Subordinate Loan or any interest in the Subordinate Loan or
modify, waive or amend any of the terms or provisions of the Subordinate
Mortgage, without the prior written consent of the Senior Mortgagee; provided,
however, that the Subordinate Mortgagee may modify, amend and/or waive any
provision of the Subordinate Loan Documents without the consent or approval of
the Senior Mortgagee if, following such modification, amendment and/or waiver,
the Subordinate Loan Documents comply with the terms and provisions of
Subparagraph (c) of the Section of the Senior Mortgage entitled "Subordinate
Debt";




(i)

As to all leases now or hereafter in effect with respect to the Mortgaged
Property, the Subordinate Mortgagee agrees to approve all leases which are
approved by the Senior Mortgagee.  The Subordinate Mortgagee shall also enter
into recognition and non-disturbance agreements with any tenants to whom the
Senior Mortgagee has granted recognition and non-disturbance, on the same terms
and conditions given by the Senior Mortgagee;




(j)

The Subordinate Mortgagee hereby expressly consents to and authorizes, at the
option of the Senior Mortgagee, the release of all or any portion of the
Mortgaged Property from the lien of the Senior Mortgage, and hereby waives any
equitable right in respect of marshalling it might have, in connection with any
release of all or any portion of the Mortgaged Property by the Senior Mortgagee
under the Senior Mortgage, to require the separate sales of any portion of the
Mortgaged Property or to require the Senior Mortgagee to exhaust its remedies
against any portion of the Mortgaged Property, or any combination of the
portions of the Mortgaged Property or any other collateral, or to require the
Senior Mortgagee to proceed against any portion of the Mortgaged Property or
combination of the portions of the Mortgaged Property or any other collateral,
before proceeding against any other portion of the Mortgaged Property or
combination of the portions of the Mortgaged Property, and further, in the event
of any foreclosure, the Subordinate Mortgagee hereby expressly consents to and
authorizes, at the option of the Senior Mortgagee, the sale, either separately
or together, of all or any portion of the Mortgaged Property;




(k)

The Subordinate Mortgagee shall not collect payments for the purpose of
escrowing taxes, assessments or other charges imposed on the Mortgaged Property
or insurance premiums due on the insurance policies required under the Senior
Mortgage or the Subordinate Mortgage if the Senior Mortgagee is collecting
payments for such purposes, however, the Subordinate Mortgagee may collect
payments for such purposes if the Senior Mortgagee is not collecting the same,
provided such payments shall be held in trust by the Subordinate Mortgagee to be
applied only for such purposes;




(l)

After request by the Senior Mortgagee, the Subordinate Mortgagee shall within
ten (10) days furnish the Senior Mortgagee with a statement, duly acknowledged
and certified setting forth the original principal amount of the Subordinate
Note, the unpaid principal balance, all accrued but unpaid interest and any
other sums due and owing thereunder, the rate of interest, the monthly payments
and that there exists no defaults under the Subordinate Loan Documents;




(m)

In any case commenced by or against the Borrower or a general partner of
Borrower under Chapter 11 of the Bankruptcy Code or any similar provision
thereof or any similar federal or state statute (a "Reorganization Proceeding"),
the Senior Mortgagee shall have the exclusive right to exercise any voting
rights in respect of the Senior Mortgagee and the other Senior Loan Documents,
and the Subordinate Mortgagee shall have the exclusive right to exercise any
voting rights in respect of its claims against the Borrower or a general partner
of the Borrower;




(n)

In any Reorganization Proceeding with respect to the Borrower or any general
partner of the Borrower, upon any payment or distribution (whether in cash,
property, securities, or otherwise) to creditors of the Borrower or any such
general partner, (i) the indebtedness under the Senior Loan Documents shall
first be paid in full in cash before the Subordinate Mortgagee shall be entitled
to receive any payment or other distribution on or in respect of indebtedness
under the Subordinate Loan Documents, and (ii) until all indebtedness under the
Senior Loan Documents is paid in full in cash, any payment or distribution to
which the Subordinate Mortgagee would be entitled but for this Subordination and
Intercreditor Agreement (whether in cash, property, securities or otherwise)
shall be made to the Senior Mortgagee.




(o)

In any Reorganization Proceeding with respect to the Borrower or any general
partner of the Borrower, (i) the Subordinate Mortgagee shall file a proof of
claim in respect of its claims against the Borrower or any general partner of
the Borrower and shall send to the Senior Mortgagee a copy thereof together with
evidence of the filing with the appropriate court or other authority, (ii) if
the Subordinate Mortgagee should fail to file such proof of claim by the tenth
(10th) business day before the last day for filing of proofs of claim, or if the
Senior Mortgagee reasonably believes that the proof of claim so filed is less
than the proper amount thereof, then the Senior Mortgagee may file such proof of
claim, or corrected proof of claim, on behalf of the Subordinate Mortgagee, and
(iii) if objection is made to the allowance of any claim of the Subordinate
Mortgagee, the Senior Mortgagee shall have the right to intervene and fully
participate in such proceedings and if such rights are denied and the
Subordinate Mortgagee fails to defend such claim, then the Senior Mortgagee may
defend such claim in the name of the Subordinate Mortgagee and Subordinate
Mortgagee grants to Senior Mortgagee an irrevocable power of attorney coupled
with an interest for the purpose of exercising any and all rights and remedies
available to Senior Mortgagee at law and in equity, including without limitation
such rights and remedies available to Senior Mortgagee pursuant to this
Paragraph 4; and




(p)

To the extent any payment under the Senior Loan Documents (whether by or on
behalf of the Borrower, as proceeds of security or enforcement of any right of
set-off or otherwise) is for any reason repaid or returned to the Borrower or
its insolvent estate, or avoided, set aside or required to be paid to the
Borrower, a trustee, receiver or other similar party under any bankruptcy,
insolvency, receivership or similar law, then the Senior Loan or part thereof
originally intended to be satisfied shall be deemed to be reinstated and
outstanding to the extent of any repayment, return, or other action as if such
payment had not occurred.




(5)

The Senior Mortgagee hereby consents to the placing of the Subordinate Mortgage
on the Mortgaged Property subject to the terms of this Agreement.  This consent
is limited to the Subordinate Mortgage described above and shall not be deemed
to (a) be a consent to any future encumbrances or to any modification, renewal,
extension or increase of the Subordinate Mortgage, (b) be a waiver of the
limitation on further encumbrances contained in the Senior Mortgage, (c) be a
consent to or waiver of any other term or condition of the Senior Mortgage, or
(d) prejudice any right or rights which the Senior Mortgagee may now or in the
future have under or in connection with the Senior Mortgage.




(6)

The Senior Mortgagee and the Subordinate Mortgagee shall cooperate fully with
each other in order to promptly and fully carry out the terms and provisions of
this Agreement. Each party hereto shall from time to time execute and deliver
such other agreements, documents or instruments and take such other actions as
may be reasonably necessary or desirable to effectuate the terms of this
Agreement.




(7)

No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
hereunder.




(8)

Each party hereto acknowledges that to the extent that no adequate remedy at law
exists for breach of its obligations under this Agreement, in the event either
party fails to comply with its obligations hereunder, the other party shall have
the right to obtain specific performance of the obligations of such defaulting
party, injunctive relief or such other equitable relief as may be available.




(9)

Any notice to be given under this Agreement shall be in writing and shall be
deemed to be given when received by the party to whom it is addressed.  Notices
shall be in writing and sent by registered mail, hand delivery or by special
courier (in each case, return receipt requested).  Notices to the other party
hereto shall be sent to the address first set forth herein or such other address
or addressees as shall be designated by such party in a written notice to the
other parties.




(10)

In the event of any conflict between the provisions of this Agreement and the
provisions of the Subordinate Mortgage or the other Subordinate Loan Documents,
the provisions of this Agreement shall prevail.




(11)

No person, including, without limitation, Borrower, other than the parties
hereto and their successors and assigns as holders of the Senior Mortgage and
the Subordinate Mortgagee shall have any rights under this Agreement.




(12)

This Agreement may be executed in two or more counterparts each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.




(13)

No amendment, supplement, modification, waiver or termination of this Agreement
shall be effective against a party against whom the enforcement of such
amendment, supplement, modification, waiver or termination would be asserted,
unless such amendment, supplement, modification, waiver or termination was made
in a writing signed by such party.




(14)

In case any one or more of the provisions contained in this Agreement, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and. any other application thereof, shall not in any way be affected or
impaired thereby.




(15)

This Agreement shall be construed in accordance with and governed by the laws of
the state where the Mortgaged Property is located.




(16)

This Agreement shall bind and inure to the benefit of the Senior Mortgagee and
the Subordinate Mortgagee and their respective successors, permitted transferees
and assigns.







IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.




[ADD SIGNATURES, ACKNOWLEDGMENTS AND EXHIBITS]